Exhibit 10.2



Certain identified information has been excluded because it is not material and
would be competitively harmful if disclosed. In addition, portions of the
exhibit have been omitted.

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

SOLAR CONSTRUCTION LENDING, LLC



THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT (as may
be amended or restated from time to time, this “Agreement”), executed as of
November 7, 2016 (the “Effective Date”), is made by and between the Members
identified on Schedule A attached hereto, as well as (i) Fundamental II and
Fundamental III (each as defined in Section 2.1), solely for the purposes of
Section 1.1 hereof and Article XI hereof and (ii) MEC (as defined in Section
2.1), solely for the purposes of Sections 1.1, 7.1(G)(iv) and 7.6 hereof and
Article XI hereof.



ARTICLE I – FORMATION



Section.1.1Formation.



(A)[Affiliates of Fundamental Advisors, LP] and MEC formed a limited liability
company under the name Solar Construction Lending, LLC (the “Company”) under the
Delaware Limited Liability Company Act, 6 Del. Code §18-101 et seq. (as amended
from time to time, the “Act”), by causing the Certificate of Formation attached
hereto as Exhibit A (the “Certificate”) to be executed and filed with the Office
of the Secretary of State of the State of Delaware on July 8, 2015, and entering
into the Limited Liability Company Operating Agreement of Solar Construction
Lending, LLC as of July 15, 2015, as amended by that certain First Amendment to
Operating Agreement, dated as of October 28, 2015 (the “Original Agreement”).



(B)(i) Pursuant to the Subscription Agreement, dated as of the date hereof (the
“Subscription Agreement”), between MEC, RDH and REL, 100% of MEC’s Interests in
the Company has been transferred to REL (the “MEC Transfer”) and (ii) (x) the
MEC Transfer is deemed to be an approved transfer, having the Required Approval,
under the Original Agreement, and is hereby approved and ratified in all respect
by each of the Members, and (y) any term of the Original Agreement (or this
Agreement) to the contrary notwithstanding (and without limiting the generality
of clause (ii)(x)), REL is hereby substituted for MEC as a member of the Company
(and as a Member).



(C)(i) Pursuant to the an agreement, dated as of the date hereof (the
“Fundamental II Assignment Agreement”), between Fundamental II and Fundamental,
100% of Fundamental II’s Interests in the Company has been transferred to
Fundamental (the “Fundamental II Transfer”), (ii) pursuant to an agreement,
dated as of the date hereof (the “Fundamental III Assignment Agreement”),
between Fundamental III and Fundamental, 100% of Fundamental III’s Interests in
the Company has been transferred to Fundamental (the “Fundamental III
Transfer”), and (iii) (x) each of the Fundamental II Transfer and the

--------------------------------------------------------------------------------

Fundamental III Transfer is deemed to be an approved transfer, having the
Required Approval, under the Original Agreement, and is hereby approved and
ratified in all respect by each of the Members, and (y) any term of the Original
Agreement (or this Agreement) to the contrary notwithstanding (and without
limiting the generality of clause (iii)(x)), Fundamental is hereby substituted
(or, to the extent such substitution has already occurred, confirmed to be
substituted) for Fundamental II and Fundamental III as a member of the Company
(and as a Member).



(D) Upon execution of this Agreement, each Member will hold the Percentage
Interest of all Interests in the Company as set forth on Schedule A hereto.



(E)The Members have agreed (i) to amend and restate the Original Agreement as
set forth herein, and (ii) that the Agreement of the Company shall be as set
forth herein.



(F)The Company’s business shall be conducted under such name until such time as
the Members, by Required Approval, shall designate otherwise and file amendments
to the Certificate in accordance with applicable law.



(G)This Agreement is subject to, and governed by, the Act and the Certificate.
The Members hereby authorize and ratify the execution and filing of the
Certificate by Kevin P. Brandon.  In the event of a direct conflict between the
provisions of this Agreement and the mandatory provisions of the Act, such
provisions of the Act will be controlling.



Section 1.2.Place of Business; Registered Agent.  The principal office and place
of business of the Company shall be 3600 O’Donnell Street, Suite 600, Baltimore,
Maryland 21224, or at such other place as the Members may from time to time
designate.  The registered agent of the Company shall be The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801.  The registered agent may be changed from time to time by Required
Approval of the Members and by the filing of the prescribed forms with and the
payment of any prescribed fees to the appropriate public official(s).



ARTICLE II - INTERPRETATIVE PROVISIONS



Section 2.1.Certain Definitions.  The following terms have the definitions
hereinafter indicated whenever used in this Agreement with initial capital
letters:



“Act” has the meaning set forth in Section 1.1(A).

“Adjusted Capital Account” means, with respect to a Member, such Member’s
Capital Account as of the end of each fiscal year, as the same is specially
computed to reflect the adjustments required or permitted to be taken into
account in applying Treasury Regulations Section 1.704-1(b)(2)(ii)(d) (including
adjustments for partnership minimum gain and partner nonrecourse debt minimum
gain) and taking into account any amounts such Member is obligated or deemed
obligated to restore pursuant to any provision of this Agreement and the
Regulations.

“Adjusted Capital Account Deficit” means, for each Member, the deficit balance,
if any, in that Member’s Adjusted Capital Account.

2

--------------------------------------------------------------------------------

“Administrative Member” means REL, or any successor Administrative Member
appointed by Required Approval.



“Administrative Member Cost Reimbursement Fee” means the monthly fee payable to
the Administrative Member by the Company pursuant to Section 7.5 as
reimbursement for loan origination and servicing, asset management, management,
and other costs incurred by the Administrative Member in performing its Primary
Responsibilities pursuant to and in accordance with this Agreement.



“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For
purposes hereof, “control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, by
contract or otherwise, provided that in no event shall (A) (i) HedgeCo, or any
Fund or account directly or indirectly managed or advised by HedgeCo, or (ii)
any general partner or manager of any Fund or account described in clause (i),
be considered to constitute an Affiliate of Fundamental for the purpose of
Section 7.3(B) hereof, (B) the Company or any of its subsidiaries be deemed an
Affiliate of any other Person (other than the Company and its subsidiaries) by
reason of the respective rights and powers of the Members with respect to the
Company or (C) any Non-TSSP Managed Entity RDH Affiliate be considered to
constitute an Affiliate of REL (so long as RDH controls REL and RDH is
controlled by TPG Special Situations Partners, LLC) or RDH (so long as RDH is
controlled by TPG Special Situations Partners, LLC) for the purposes of this
Agreement.



“Agreement” has the meaning set forth in the preamble hereto.



“Annual Budget” has the meaning Set forth in Section 7.1(F)(i).



“Assignment Agreement” has the meaning set forth in Section 9.2(D).



“Bank Account” has the meaning set forth in Section 8.3.



“Budget Act” has the meaning set forth in Section 8.2(B).



“Business Day” means any day other than a Saturday, Sunday or any day on which
commercial banks are authorized or required to be closed in the State of
Delaware, the State of New York or the State of Maryland.



“Buy-Sell Closing” has the meaning set forth in Section 9.2(D).



“Capital Contribution” means a contribution to the capital of the Company by a
Member pursuant to Section 5.1 and/or Section 5.2(A).



3

--------------------------------------------------------------------------------

“Capital Transaction” means the sale, refinancing or other disposition of any
Company Asset, including the repayment in whole or in part of principal with
respect to any Investment made by the Company, which represents a return of
capital invested by the Company.



“Certificate” has the meaning set forth in Section 1.1(A).



“Closing Date” has the meaning set forth in Section 9.2(D).



“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any corresponding provisions of succeeding law.



“Company” has the meaning set forth in Section 1.1(A).



“Company Assets” means, at any particular time, any assets or property (tangible
or intangible, choate or inchoate, fixed or contingent) then held or owned by
the Company or any subsidiary.



“Company Opportunities” has the meaning set forth in Section 7.3(B).



“Competing Investment” shall mean the primary market origination of a
construction, late stage development or permanent loan for solar, wind or solar
storage battery facilities.



“Default Loans” has the meaning set forth in Section 5.3.



“Effective Date” has the meaning set forth in the preamble hereto.



“Entity” means any Person other than an individual.



“Exclusivity Termination Event” has the meaning set forth in Section 7.3(B).



“Fiscal Year” means the calendar year.



“Formally Presented” has the meaning set forth in Section 7.3(B).



“Fund” means any Entity that is a collective or pooled investment vehicle,
including (i) any investment company as defined in section 3(a) of the
Investment Company Act of 1940, as amended, or (ii) any Entity that would be an
investment company under section 3(a) of that Act but for the exclusion provided
from that definition by either section 3(c)(1) or section 3(c)(7) of that Act.



“Fundamental” means [Affiliate of Fundamental Advisors, LP], a Delaware limited
liability company, and includes any assignees and/or any successors to any of
the Interest held thereby, in each case for so long as such Person is a Member.



“Fundamental II” means [Affiliate of Fundamental Advisors, LP], a Delaware

4

--------------------------------------------------------------------------------

limited partnership.



“Fundamental III” means [Affiliate of Fundamental Advisors, LP], a Delaware
limited partnership.



“GAAP” means United States generally accepted accounting principles consistently
applied.  



“Guaranteed Investment” has the meaning assigned to such term in the SCL
Ancillary Agreement as of the Effective Date.



“HedgeCo” means FCO Advisors LP, a Delaware limited partnership, or any of its
direct or indirect successors (broadly construing the term “successors”).



“Initial Budget” has the meaning Set forth in Section 7.1(F)(i).



“Initiating Member” has the meaning set forth in Section 9.2(A).



“Initiating Member’s Deposit” has the meaning set forth in Section 9.2(A).



“Interest” means, with respect to an interest of any Member in the Company, the
entire ownership interest of such Member in the Company at such time (including,
without limitation, such Member’s interest in the capital, profits, losses and
distributions of the Company).



“Investment” means (a) a late stage development and/or construction loan for a
solar facility and (b) any other investment by the Company (including, without
limitation, in another renewable energy asset or facility), including without
limitation any equity investment pursuant to the proviso to the definition of
“Proscribed Action”, in the case of (a) and (b) that has been approved by
Required Approval (including, without limitation and for the avoidance of doubt,
any of the foregoing occurring prior to the Effective Date).



“Investment Criteria” means the target parameters for Investments set forth on
the attached Exhibit B.



“Investment Period” means the period beginning on the date of the Original
Agreement and ending on July 15, 2018.



“Investment Related Actions” has the meaning set forth in Section 7.1(G)(ii).



“IRS” means the Internal Revenue Service, an agency of the United States
government, or any successor agency.



“Loan Documents” means the executed definitive documents entered into (for the
avoidance of doubt, at any time on or after July 15, 2015) between the Company
and a borrower in connection with an Investment.

5

--------------------------------------------------------------------------------

“Liquidation Value” has the meaning set forth in Section 9.2(A).



“MEC” means MMA Energy Capital, LLC, a Maryland limited liability company.



“MEC Transfer” has the meaning set forth in Section 1.1(B).



“Member” means each Person listed as a Member on Schedule A hereto, and any
Person hereafter admitted as a Substitute Member pursuant to Section 9.5.



“MMA” means MMA Capital Management, LLC, a Delaware limited liability company.



“MMA Outside Obligations” has the meaning set forth in Section 7.1(G)(iv).



“Net Operating Cash Flow” means, for any period, the amount, computed on a cash
basis, equal to:



(i)the sum of (A) gross receipts from operations, being all cash receipts of the
Company (including but not limited to net interest income, Origination Fees and
Other Fees but excluding Capital Contributions, Net Cash Flow from Capital
Transactions, and the proceeds of any borrowing), all without double-counting,
and (B) any amounts released from Reserves from prior Net Operating Cash Flow;



decreased by



(ii)the sum of (A) all disbursements of the Company for operating expenses,
interest and other expenses, including (x) Outgoing Fees and (y) the
Administrative Member Cost Reimbursement Fee, but excluding distributions and
loan repayments to the Members, repayments of principal on Company borrowings
and amounts invested in Investments and (B) any increase in Reserves.



“Net Cash Flow from Capital Transactions” means the net cash proceeds from
Capital Transactions (plus any amounts released from Reserves from prior Net
Cash Flow from Capital Transactions), less any portion thereof used or held (i)
to pay debts and liabilities of the Company, other than any Default Loans, (ii)
to make new Investments, or (iii) to establish or increase Reserves.



“Net Income” and “Net Loss” mean, for any fiscal year, the net income or net
loss, as applicable, of the Company for federal income tax purposes for such
year as determined by the accountants for the Company without regard to any
adjustments to basis pursuant to Sections 734 or 743 of the Code, but subject to
the following adjustments:



(i)Any income of the Company that is exempt from federal income tax shall be
added to such taxable income or loss.

6

--------------------------------------------------------------------------------

(ii)Any expenditures of the Company described in Code Section 705(a)(2)(B), or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations §1.704-1(b)(2)(iv)(i), shall be subtracted from such taxable income
or loss.



(iii)If the fair market value on the date that an asset is contributed to the
Company (or if the basis of such asset for book purposes is adjusted under the
Treasury Regulations, such adjusted “book” basis) differs from its adjusted
basis for federal income tax purposes at the beginning of such year or other
period, in lieu of the depreciation, amortization and other cost recovery
deductions taken into account for computing such taxable income or loss, the
amount for depreciation, amortization and other cost recovery deductions shall
be equal to an amount which bears the same ratio to such beginning fair market
value (or adjusted “book” basis) as the federal income tax deduction for such
year or other period bears to such beginning adjusted tax basis.



(iv)If the value at which an asset is carried on the books of the Company
differs from its adjusted tax basis and gain or loss is recognized from a
disposition of such asset, the gain or loss shall be computed by reference to
the asset’s “book” basis rather than its adjusted tax basis.



(v)Any items which are specially allocated under Section 6.3 shall be excluded
from the calculations of Net Income and Net Loss.



“Non-Funding Member” has the meaning set forth in Section 5.3.



“Non-Recourse Entities” has the meaning set forth in Section 7.1(G)(v).



“Non-Solicit Trigger Event” means the earliest to occur of (i) the dissolution
of the Company pursuant to Section 10.2, (ii) the end of the Investment Period,
(iii) the closing of the purchase and sale of an Interest pursuant to Section
9.2, (iv) the occurrence of an Exclusivity Termination Event and (v) the
occurrence of a “Non-Solicit Trigger Event” under the SPL Operating Agreement.



“Non-TSSP Managed Entity RDH Affiliate” means any Person other than (i) a TSSP
Managed Entity or (ii) MEC, MMA or any of their respective Affiliates.



“Notice” means any writing containing the information required by this Agreement
to be communicated to a Person and personally delivered to such Person, sent by
a nationally recognized overnight courier or sent by registered or certified
mail, postage prepaid, return receipt requested, to such Person at such Person’s
address or e-mail address listed on Schedule A attached hereto or such other
address or e-mail address as such Person may hereafter specify by notice to the
other party(ies) hereto given in accordance herewith.  The date of personal
delivery, delivery by such overnight courier or of the certification receipt, as
the case may be, shall be deemed the date of such Notice; provided, that any
written communication containing such information actually received by a Person
shall constitute Notice for all purposes of this Agreement.  Electronic
transmission promptly confirmed by original communication

7

--------------------------------------------------------------------------------

delivered as herein provided shall be an acceptable means of Notice, with the
date of receipt of the electronic transmission being deemed the date of Notice.
 Any Notice delivered pursuant to Section 7.1(G)(ii), if received (as described
in the preceding sentences of this definition, and prior to giving effect to
this sentence) on a day that is not a Business Day, or after 5:00 p.m. on a
Business Day, shall be deemed to have been received by the recipient for the
purposes of Section 7.1(G) only on the next Business Day.



“Origination Fees” mean fees earned and received by the Company for the
origination of loans, but excludes any other fees earned and received, including
fees associated with due diligence and loan extension.  



“Other Fees” fees earned and received by the Company, which are excluded under
the definition of “Origination Fees”.



“Other Member” has the meaning set forth in Section 9.2(A).



“Other Member’s Deposit” has the meaning set forth in Section 9.2(B).



“Outgoing Fees” means fees paid or disbursed by the Company in connection with
Investments, including origination fees paid by the Company and other fees
associated with due diligence, if any.



“Percentage Interest” means, with respect to a Member, at any particular date,
the aggregate Capital Contributions of a Member (and/or its direct or indirect
predecessors as such) divided by the aggregate Capital Contributions of all of
the Members (and/or their respective direct or indirect predecessors as such),
all as determined as at such date.



“Person” means any (i) individual, corporation, company, partnership (including
any limited partnership or limited liability partnership), limited liability
company, joint venture, association, trust (including a common law trust,
business trust, statutory trust or any other form of trust), or other entity or
unincorporated organization or (ii) government (including a country, state,
county or any other governmental subdivision, agency or instrumentality), in the
case of (i) or (ii), whether domestic or foreign.



“Primary Responsibility” means, with respect to the specified activities and/or
undertakings, the responsibility and obligation to plan, initiate and implement
such activities and undertakings, in all events subject to Section 7.1(D).



“Proscribed Action” means (A) any Investment Related Action (including the
execution of any agreement or other instrument or the consummation of any
transaction or other arrangement)  that (1) would involve, authorize or result
in (i) any new, or any increase of any existing, funding commitment of the
Company, (ii) any action (including the execution of any agreement or other
instrument or the consummation of any transaction or other arrangement) that
purports to impose any obligation on, or otherwise to bind (except to the extent
that such action, if taken by the Company, would be binding as against
Fundamental, as a member of the Company, solely by reason of it being binding as
against the Company), Fundamental in any

8

--------------------------------------------------------------------------------

respect, or (iii) the execution of any agreement or other instrument or the
consummation of any transaction or other arrangement between the Company, on the
one hand, and any REL Related Person, on the other hand (“REL Related Person”
being defined to mean (aa) the Administrative Member, MEC or MMA, (bb) any
holder (of record or beneficially) of any direct equity interest in the
Administrative Member or MEC, or (cc) any Affiliate of any Person specified or
described in clause (aa) or (bb)), or (2) would constitute bad faith by the
Administrative Member, including engaging in any self-dealing (determined for
this purpose, for the avoidance of doubt, assuming that all of the Related
Persons were part of the Administrative Member), or (B) for the avoidance of
doubt, any of the matters described in clause (iii), (v), (vii) (other than in
connection with any Investment Related Decision described in clause (iv) of
Section 7.1(G)(i)), (viii), (ix), (x), (xi), (xxii), (xxvi), (xxxii) or (xxxiv)
of Section 7.1(D).  The preceding sentence notwithstanding, any action of the
Company with respect to any particular Investment, to consent (under the terms
of any loan agreement relating to such Investment) to, and/or to subordinate the
Company’s rights to payment on, and/or the liens securing the Company’s rights
to payment on, such Investment in favor of, any new loan or equity investment to
or in the same borrower (or any of its Affiliates) in respect of such
Investment, proposed to be made by any REL Related Person, shall not constitute
a “Proscribed Action” (including pursuant to clause (A)(2) of this definition)
if (A) such new loan or equity investment, as applicable, was first proposed
(which proposal may be made using the same process as would be used to propose
an Investment Related Action pursuant to Section 7.1(g)(ii) (except that
references therein to “three (3)” shall be deemed to be references to “five (5)”
for this purpose and it being further understood and agreed that if Fundamental
rejects, or is deemed to have rejected, such new loan or equity investment
pursuant to such Section 7.1(g)(ii) process, such new loan or equity investment
shall not be funded by the Company), unless such new loan or equity investment
is for an amount in excess of $10,000,000 (in which case Section 7.4 hereof
(including the Investment Approval Process) shall be complied with in relation
to such proposal)) to be made by the Company on the same terms and conditions as
proposed to be made by such REL Related Person, but Fundamental rejected, or
Fundamental alone is deemed to have rejected, the same (it being understood and
agreed that no such rejection (or deemed rejection) by Fundamental shall
constitute a rejection (or deemed rejection) of an Investment for purposes of
(or otherwise taken into account in) determining whether an Exclusivity
Termination Event has occurred), and (B) such new loan or equity investment, as
applicable, is made within one month of such rejection (or deemed rejection) by
Fundamental.



“Purchase Price” has the meaning set forth in Section 9.2(A).



“Redemption Price” has the meaning set forth in Section 9.1(D)



“Regulations” or “Treasury Regulations” means the income tax regulations
promulgated under the Code, as such Regulations may be amended from time to
time.  All references herein to specific sections of the Regulations shall be
deemed to refer also to corresponding provisions of any succeeding regulations.



“Rejected Competing Investment” means any Company Opportunity that (i) is a
Competing Investment, (ii) is presented to the Company by REL, (iii) meets the
Investment Criteria and (iv) is rejected by Fundamental (or deemed rejected by
the Company pursuant to

9

--------------------------------------------------------------------------------

Section 7.4(C) under circumstances where such deemed rejection is attributable
solely to any act, or failure to timely act, of Fundamental).



“RDH” means Renewable Developer Holdings, LLC, a Delaware limited liability
company, and includes any permitted assignees and/or any successors of RDH under
the REL Operating Agreement.



“REL” means Renewable Energy Lending, LLC, a Delaware limited liability company,
and includes any permitted assignees and/or any successors to any of the
Interest held thereby, in each case for such long as such Person is a Member.



“REL Operating Agreement” means that certain operating agreement of REL, dated
as of the Effective Date, as it may be subsequently amended, supplemented or
otherwise modified from time to time.



“REL Related Person” has the meaning Set forth in in the definition of
“Proscribed Action”.



“Required Approval” means the affirmative unanimous written consent of the
Members obtained in the manner provided herein.



“Reserves” means any reserves established and maintained from time to time in
amounts determined by the Members, in each case pursuant to Required Approval.



“Reviewing Member” has the meaning Set forth in Section 7.1(F)(iii).



“SCL Ancillary Agreement” means that certain SCL Ancillary Agreement dated as of
the Effective Date between Fundamental and MMA.



“SCL/REL/SDL/SPL Administrative Member” means the Administrative Member, the
“Administrative Member” under the REL Operating Agreement, the “Administrative
Member” under the SDL Operating Agreement and/or the “Administrative Member”
under the SPL Operating Agreement.



“SCL/SPL Company Opportunity” means (i) a Company Opportunity or (ii) a “Company
Opportunity,” as such term is defined in the SPL Operating Agreement.



“SCL/SPL Non-Fundamental Member” means any member at any time under this
Agreement other than Fundamental or under the SPL Operating Agreement other than
an SPL Fundamental Member.



“SDL” the Entity jointly designated by MEC and Fundamental, in a Notice to REL
delivered within 30 days of the Effective Date, to constitute “SDL” for purposes
of this Agreement.



“SDL Operating Agreement” means the agreement jointly designated by MEC

10

--------------------------------------------------------------------------------

and Fundamental, in a Notice to REL delivered within 30 days of the Effective
Date, to constitute the “SDL Operating Agreement” for purposes of this
Agreement, as the same may be subsequently amended, supplemented or otherwise
modified from time to time.



“SPL” means Solar Permanent Lending, LLC, a Delaware limited liability company.



“SPL Ancillary Agreement” means that certain SPL Ancillary Agreement dated as of
the Effective Date between FP Solar Permanent Holdings, LLC and MMA.



“SPL Company Opportunity” means a “Company Opportunity” as defined under the SPL
Operating Agreement.



“SPL Fundamental Member” means with respect to the SPL Operating Agreement,
“Fundamental”, as such term is defined therein.



“SPL Non-Fundamental Member” means any member at any time under the SPL
Operating Agreement other than an SPL Fundamental Member.



“SPL Operating Agreement” means that certain amended and restated operating
agreement of SPL, dated as of the Effective Date, as it may be subsequently
amended, supplemented or otherwise modified from time to time.



“Subscription Agreement” has the meaning set forth in Section 1.1(B).



“Substitute Member(s)” mean any Person admitted to the Company as a Substitute
Member pursuant to Section 9.5.



“Termination Notice” has the meaning set forth in Section 9.2(A).



“Total Purchase Price” has the meaning set forth in Section 9.2(C).



“Transfer” means any direct sale, exchange, transfer, contribution, mortgage,
pledge, encumbrance, lien, lease, release or other disposition of a Member’s
Interest.



“TSSP Managed Entities” means funds managed by TPG Special Situations

Partners, LLC, excluding (i) TPG Specialty Lending, Inc. and (ii) CLOs managed
by TPG Special Situations Partners, LLC.



“Unreturned Capital Contributions” means, with respect to any Member, the
aggregate of all Capital Contributions made to the Company by such Member,
reduced by all distributions previously made or deemed made to such Member
pursuant to Section 6.1(B)(i).



Section 2.2.Rules of Construction. The following rules of construction shall
apply to this Agreement:



11

--------------------------------------------------------------------------------

(A)References to Articles and Sections are intended to refer to Articles and
Sections of this Agreement, and all references to Exhibits and Schedules are
intended to refer to Exhibits and Schedules attached to this Agreement, each of
which is made a part of this Agreement for all purposes.  The words “hereof,”
“herein,” “hereunder” and words of similar import when used in this Agreement
will refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The term “including” means “including, without limitation.”
 Any date specified for action that is not a Business Day will mean the first
Business Day after such date.  Any reference to a Person will be deemed to
include such Person’s permitted successors and assigns.  Any reference to any
document, agreement, instrument or statute will be deemed to refer to such
document, agreement, instrument or statute as amended, modified or supplemented
from time to time and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein.
Whenever a Person is to determine that something is “satisfactory to,”
“acceptable to,” or “to the satisfaction of” such Person, the determination may
not be made in bad faith.



(B)All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, the singular shall
include the plural, and vice versa, as the context may require.  Words such as
“hereto”, “herein” and the like refer to this Agreement as a whole.



(C)As used in this Agreement and in any certificate or other documents made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, will have the respective meanings given to them under
GAAP.  To the extent that the definitions of accounting terms in this Agreement
or in any such certificate or other document are inconsistent with the meanings
of such terms under GAAP, the definitions contained in this Agreement or in any
such certificate or other document will control.  For the avoidance of doubt,
this clause (C) shall not apply with respect to any determination of Net
Operating Cash Flow or Net Cash Flow from Capital Transactions.



(D)Unless otherwise specified, all references contained herein, in any Exhibit
or Schedule referred to herein or in any instrument or document delivered
pursuant hereto to dollars or “$” shall mean United States dollars.



(E)Each provision of this Agreement shall be considered severable from the rest,
and if any provision of this Agreement or its application to any Person or
circumstances shall be held invalid and contrary to any existing or future law
or unenforceable to any extent, the remainder of this Agreement and the
application of any other provision to any Person or circumstances shall not be
affected thereby and shall be interpreted and enforced to the greatest extent
permitted by law so as to give effect to the original intent of the parties
hereto.



(F)This Agreement has been negotiated by the Members and their counsel and no
provision shall be construed for or against a Member on the basis that such
Member or its counsel was or was not the drafter thereof.



12

--------------------------------------------------------------------------------

ARTICLE III - BUSINESS PURPOSE AND TERM



Section 3.1.Business Purpose.  The purpose of the Company is to make
Investments.  In furtherance thereof, the Company may carry on any lawful
business, purpose, investment or activity related to the making of Investments
and shall have all powers which limited liability companies may have under the
Act.



Section 3.2.Term.  The Company shall be deemed to exist as of the date the
Certificate was filed, and the duration of the Company shall be perpetual unless
and until the Company is dissolved in accordance with the provisions of Section
10.1 of this Agreement.



ARTICLE IV – MEMBERS AND PERCENTAGE INTERESTS



Section 4.1.Members; Percentage Interests.  The name, address and Percentage
Interest of each Member are set forth on the attached Schedule A.  To the extent
additional or Substituted Members are admitted to the Company or Percentage
Interests change, in each case in accordance with the terms of this Agreement,
the Members shall amend the attached Schedule A to reflect such change(s).



ARTICLE V - CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS



Section 5.1.Capital Contributions.  Schedule A attached hereto also sets forth
the Members’ respective aggregate Capital Contributions to the Company as of the
Effective Date (including, in each case, any Capital Contributions previously
made by any predecessor to such Member as a member of the Company).



Section 5.2.Additional Capital Contributions.



(A)From time to time, upon determination of either Member (such Member, the
“Calling Member”) that capital is required by the Company either to (i)
consummate an Investment that has been approved by the Members pursuant to and
in accordance with the terms of this Agreement or (ii) fund expenses for the
upcoming calendar quarter to the extent such expenses are set forth in the then
current Annual Budget, the Calling Member may deliver written notice to the
other Member setting forth (x) the aggregate amount of the additional Capital
Contribution then required to be made by all of the Members, (y) the individual
amount of the additional Capital Contribution then required to be made by each
Member and (z) the purpose to which the proceeds of such additional Capital
Contributions will be applied (such notice, a “Capital Call Notice”).  Each
Member shall make an additional Capital Contribution, in proportion to their
then current Percentage Interests (which shall be specified in the applicable
Capital Call Notice) no later than seven (7) Business Days after receipt of a
proper Capital Call Notice.  Notwithstanding anything to the contrary in this
Section 5.2(A), a Capital Call Notice with respect to expenses described in
Section 5.2(A)(ii) may not be issued more than once per month.



(B)Except as set forth in Section 5.2(A), no Member shall be required, and no
Member shall have any right, to make additional Capital Contributions, except
and to the extent

13

--------------------------------------------------------------------------------

required by law or as otherwise agreed in writing by Required Approval.



(C)No member shall be personally liable for the return of any portion of the
Capital Contributions (or any return thereon) of the Members.  The return of
such Capital Contributions (or any return thereon) shall be made solely from
assets of the Company.  No Member shall be required to pay to the Company or any
other Member any deficit in such Member’s Capital Account upon dissolution or
otherwise.  No Member shall have the right to demand or receive property other
than cash for its Interest.



Section 5.3.Default Loans.  In the event that a Member fails or refuses for any
reason to make any Capital Contributions required of it pursuant to Section
5.2(A) (a “Non-Funding Member”), another Member or one of its Affiliates may
make a loan to the Non-Funding Member by transferring directly to the Company,
on behalf of such Non-Funding Member, an amount not to exceed the unpaid portion
of such Non-Funding Member’s Capital Contribution, and each such loan (each, a
“Default Loan”), shall accrue interest as of the date such Default Loan is made
at the annual rate of eighteen percent (18%) compounded quarterly.  Each Default
Loan (together with all accrued, unpaid interest thereon) shall be repaid to
such Member (or its Affiliate(s), as the case may be) out of any amounts
otherwise distributable to the relevant Non-Funding Member pursuant to Article
VI below, prior to making any subsequent distributions to such Non-Funding
Member pursuant to Article VI.  For purposes of this Agreement, any repayment of
all or a portion of any Default Loan pursuant to the immediately preceding
sentence shall be deemed to be, and treated as, a distribution to the
Non-Funding Member followed by a re-payment by the Non-Funding Member to such
other Member or its Affiliate(s).  If, at any time during which a Default Loan
remains outstanding, the Company receives from the Non-Funding Member all or any
portion of such unpaid Capital Contributions (together with all accrued by
unpaid interest on such Default Loan or portion thereof), the Company shall
promptly deliver all such amounts to the Member who made such loan (or its
Affiliates, as the case may be).



Section 5.4.No Interest, Salary or Drawing.  No Member shall receive any
interest, salary or drawing with respect to its Capital Contribution or its
Capital Account or for services rendered on behalf of the Company or otherwise
in its capacity as a Member except and to the extent as specifically provided in
the Annual Budget.



Section 5.5.No Third Party Beneficiaries.  The provisions of this Agreement are
not intended to be for the benefit of any creditor of the Company or other
Person (other than a Member in its capacity as a Member or in accordance with
Section 7.2) to whom any debts, liabilities or obligations are owed by (or who
otherwise has any claim against) the Company or any Member, and no such creditor
or other Person shall have or obtain any right under this Agreement against the
Company or any Member by reason of any debt, liability or obligation or
otherwise.  Without limiting the generality of the foregoing, any obligation of
a Member set forth in this Agreement to the Company or to any other Member shall
be an obligation only to the Company or such Member, as applicable, and shall
not inure to the benefit of any other Person.



Section 5.6.Member Liability.  Except if and to the extent otherwise provided by
the Act, no Member shall be liable for the repayment, satisfaction or discharge
of any liabilities of

14

--------------------------------------------------------------------------------

the Company in excess of the balance of such Member’s Capital Account.  No
Member shall be personally liable for the return of any portion of the Capital
Contribution(s) (or any profits thereon) of any other Member.



Section 5.7.Capital Accounts.



(A)The Company shall establish and maintain a separate capital account (the
“Capital Account”) for each Member in the manner required by the Treasury
Regulations under Section 704(b) of the Code.  The Capital Account of a Member
shall consist of its initial Capital Contribution and shall be increased by (i)
the amount of any additional Capital Contributions, and (ii) the amount of all
Net Income (and any item thereof) allocated to such Member, and decreased by
(iii) the amount of all distributions or deemed distributions to such Member,
and (iv) the amount of all Net Loss (and any item thereof) allocated to such
Member.  The Capital Accounts shall be determined, maintained, and adjusted in
accordance with the Code and the Regulations, including the capital account
maintenance rules in Regulations § 1.704-(1)(b)(2)(iv).



(B)If any Member shall lend any monies to, or perform any services for, the
Company, the amount of any such loan or services shall not increase the Member’s
Capital Account or affect in any way his or its share in the profits, losses or
distributions of the Company.



(C)Any transferee of an Interest shall succeed to the Capital Account relating
to the Interest transferred.



Section 5.8.Return of Capital Account.  Except as otherwise specifically
provided in this Agreement, (i) no Member shall have any right to withdraw or
reduce its Capital Contributions or Capital Account, or to demand and receive
property or any distribution from the Company in return for its Capital
Contributions or Capital Account, and (ii) any return of Capital Contributions
or Capital Accounts to the Members shall be solely from the Company Assets, and
no Member shall be personally liable for any such return.



ARTICLE VI – DISTRIBUTIONS; ALLOCATIONS



Section 6.1.Distributions.



(A)Net Operating Cash Flow shall be distributed on a monthly basis to the
Members pro rata in accordance with their respective Percentage Interests,
unless the Members, subject to Section 7.1(D) and Section 7.4(D), agree to cause
the Company to retain Net Operating Cash Flow to fund approved Investments or to
pay approved Company expenses in accordance with the Annual Budget.  Monthly
distributions of Net Operating Cash Flow with respect to the first two months of
each calendar quarter shall made in an amount equal to seventy-five percent
(75%) of an internal Administrative Member estimate of such Net Operating Cash
Flow.  Monthly distributions with respect to the third month of every calendar
quarter shall be in the full amount of Net Operating Cash Flow for the
applicable quarter otherwise distributable in accordance with the first sentence
of this Section 6.1(A), based on the

15

--------------------------------------------------------------------------------

quarterly financial statements for that quarter, less any distributions of Net
Operating Cash Flow made with respect to the prior two months of that quarter.
 If any Member has made a Default Loan, all payments due under this paragraph
(A) to the Non-Funding Member on whose behalf such Default Loan was made shall
be paid to the Member which made such Default Loan to the Non-Funding Member
(applied first to reduce accrued but unpaid interest and then to reduce
principal) until the principal and interest on all Default Loans made to
Non-Funding Members have been paid in full.  



(B)The Members, subject to Section 7.1(D) and Section 7.4(E), agree to cause the
Company to retain Net Cash Flow from Capital Transactions to fund approved
Investments or to pay approved Company expenses in accordance with the Annual
Budget unless the Members, subject to Section 7.1(D), determine that such Net
Cash Flow from Capital Transactions shall be distributed.  Distributions of Net
Cash Flow from Capital Transactions shall be made in the following order of
priority:



(i)first, to the Members pro rata in accordance with their respective Unreturned
Capital Contributions until such Unreturned Capital Contributions have been
reduced to zero; provided, if any Member has made a Default Loan, all payments
due under this clause to the Non-Funding Member on whose behalf such Default
Loan was made shall be paid to the Member which made such Default Loan to the
Non-Funding Member (applied first to reduce accrued but unpaid interest and then
to reduce principal) until the principal and interest on all Default Loans made
to Non-Funding Members have been paid in full;



(ii)second, if after making the distributions described in clause (i) any
Default Loans remain outstanding, then to the Members pro rata in accordance
with their respective Percentage Interests in an amount sufficient to pay the
remaining unpaid principal and interest on all Default Loans; provided, that all
payments due under this clause (ii) to a Non-Funding Member shall be paid to the
Member which made a Default Loan to the Non-Funding Member (applied first to
reduce accrued but unpaid interest and then to reduce principal) until the
principal and interest on all Default Loans to Non-Funding Members shall have
been paid in full; and



(iii)third, to the Members pro rata in proportion to their respective Percentage
Interests at the time of such distribution.



(C)A Non-Funding Member shall not be entitled to vote on any distributions to be
made under this Section 6.1.



(D)Notwithstanding any provision to the contrary contained in this Agreement,
the Company shall not be required to make a distribution to any Member on
account of its Interest in the Company if such distribution would violate the
Act or any other applicable law.



Section 6.2.Allocation of Net Income and Net Loss.  



16

--------------------------------------------------------------------------------

(A)Except as provided in Section 6.3 or elsewhere in this Agreement, Net Income
and Net Loss (and items thereof) for any taxable year or other period of the
Company shall be allocated among the Members in proportion to their Percentage
Interests.



(B)For federal and state income tax purposes, each item of income, gain, loss
and deduction shall be allocated among the Members in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated among
the Members pursuant to Section 6.2(A).



Section 6.3.Regulatory Allocations.



(A)Minimum Gain Chargeback.  Notwithstanding any other provision of this Article
VI, if there is a net decrease in “partnership minimum gain” (as that term is
defined in Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d)) for any
Fiscal Year, each Member shall, in the manner provided in Treasury Regulation
Section 1.704-2(f), be allocated items of Company income and gain for such year
(and, if necessary, for subsequent Fiscal Years) in an amount equal to such
Member’s share of the net decrease in such partnership minimum gain, determined
in accordance with Treasury Regulation Section 1.704-2(g). This Section 6.3(A)
is intended to comply with the minimum gain chargeback requirement in Treasury
Regulation Section 1.704-2(f) and shall be interpreted consistently therewith.



(B)Member Minimum Gain Chargeback. Notwithstanding any other provision of this
Article VI except Section 6.3(A), if during any Fiscal Year there is a net
decrease in “partner nonrecourse debt minimum gain” (as that term is defined in
Treasury Regulation Sections 1.704-2(i)(2) and (3)), any Member with a share of
such partner nonrecourse debt minimum gain (determined in accordance with
Treasury Regulation Section 1.704-2(i)(5)) as of the beginning of such Fiscal
Year shall be allocated items of Company income and gain for the Fiscal Year
(and, if necessary, for succeeding Fiscal Years) equal to that Member’s share of
the net decrease in such partner nonrecourse debt minimum gain (determined in
accordance with Treasury Regulation Section 1.704-2(i)(4)). This Section 6.3(B)
is intended to comply with the minimum gain chargeback requirement in Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.



(C)Qualified Income Offset.  In the event any Member unexpectedly receives any
adjustment, allocation or distribution described in paragraph (4), (5) or (6) of
Treasury Regulation Section 1.704-1(b)(2)(ii)(d), items of Company income and
gain shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
Adjusted Capital Account Deficit of such Member as quickly as possible, provided
that an allocation pursuant to this Section 6.3(C) shall be made only if and to
the extent that such Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Article VI have been tentatively made
as if this Section 6.3(C) were not in the Agreement.



(D)Gross Income Allocation.  In the event any Member has a deficit Capital
Account balance at the end of any Company Fiscal Year which is in excess of the
sum of (i) the amount such Member is obligated to restore pursuant to any
provision of this Agreement and (ii)

17

--------------------------------------------------------------------------------

the amount such Member is deemed obligated to restore pursuant to the
penultimate sentences of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5), such Member shall be specially allocated items of Company income
and gain in the amount of such excess as quickly as possible, provided that an
allocation pursuant to this Section 6. 3(D) shall be made only if and to the
extent that such Member would have a deficit Capital Account balance in excess
of such sum after all other allocations provided for in this Section 6.3 have
been tentatively made as if Section 6.3(C) and this Section 6.3(D) were not in
the Agreement.



(E)Nonrecourse Deductions.  Any “nonrecourse deductions” as defined in Treasury
Regulation Sections 1.704-2(b)(1) and 1.704-2(c) for any Fiscal Year or other
period shall be specially allocated as items of loss in accordance with the
Percentage Interests of the Members.  If the Company incurs “nonrecourse
deductions” or “partner nonrecourse deductions” or if there is any change in the
Company’s “minimum gain,” as those terms are defined in such Regulations, the
allocation of Profits, Losses and items thereof to the Members shall be modified
as deemed reasonably necessary or advisable by the Members to comply with such
Treasury Regulations.



(F)Member Nonrecourse Deductions.  Any “partner nonrecourse deductions” as
defined in Treasury Regulation Section 1.704-2(i) for any Fiscal Year or other
period shall be specially allocated to the Member who bears the economic risk of
loss (within the meaning of Treasury Regulation Section 1.752-2) with respect to
the partner nonrecourse debt (as such term is defined in Treasury Regulation
Section 1.704-2(b)(4)) to which such partner nonrecourse deductions are
attributable in accordance with Treasury Regulation Section 1.704-2(i).



(G)Section 754 Adjustments.  To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or 743(b) is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining capital accounts, the amount of such
adjustment to capital accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Treasury
Regulations.



Section 6.4.Tax Withholding.  If the Members determine that the Code or
Regulations (or any provision of state, local or foreign tax law) requires the
Company to withhold with respect to any Member’s distributive share of income or
share of distributions, the Company shall do so.  Such withheld amounts shall be
from cash otherwise distributable to such Member, which shall be deemed to have
been distributed hereunder to such Member.  The Members shall be authorized to
take such other actions as shall be necessary or appropriate for the Members to
comply with the Company’s obligations under applicable tax laws.  In the event
any such payment made by the Members to the IRS or other taxing authority
exceeds the amount of cash otherwise then distributable to such Member, the
amount of such payment equal to such excess shall constitute an advance by the
Company to such Member for which such Member shall have personal liability, and
such Member shall immediately repay such advance to the Company, together with
interest thereon from the date when such payment is made to the date of
repayment, at a rate of interest equal to the applicable federal rate as
published by the IRS at the

18

--------------------------------------------------------------------------------

time such excess advance was made.



Section 6.5.  Other Determinations.  All decisions and other matters concerning
the computation and allocation of items of income, gain, loss, deduction and
credit among the Members, and accounting procedures not specifically and
expressly provided for by the terms of this Agreement, shall be determined by
the Members by Required Approval.



ARTICLE VII - MANAGEMENT



Section 7.1.Management.



(A)Management.  Subject to the other provisions of this Agreement (including
Section 7.1(B) and Section 7.1(D)), the Members shall have exclusive and
complete authority and discretion to manage the business, operations and affairs
of the Company and to make all decisions regarding the business of the Company.



(B)Administrative Member.  The Members hereby agree that the Administrative
Member shall have Primary Responsibility for the day-to-day management and
operation of the Company and day-to-day oversight of its Investments.  As such,
the Administrative Member shall have the responsibility and authority to carry
out and take actions as and to extent the same are expressly set forth in the
then current Annual Budget.



(C)Meetings; Consent.  Meetings of the Members and their representatives for
matters properly brought before the Members may be called at any time by request
of any Member.  Members may participate in any meeting through the use of a
conference telephone or similar communications equipment by means of which all
individuals participating in the meeting can hear each other and such
participation shall constitute presence in person at the meeting.  The Company
shall give written notice of the date, time, place and purpose of any meeting to
all Members entitled to vote at such meeting at least five (5) days prior to the
date fixed for the meeting (or such shorter time period as may be agreed by the
Members).  Notice may be waived by any Member in writing or by attendance at the
meeting, except when a Member attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business
because the meeting is not properly called or convened.  Any action required or
permitted to be taken at any meeting of Members may be taken by a unanimous
written consent without a meeting, without prior notice and without a vote.  The
unanimous written consent shall set forth the action so taken and shall be
signed by the Members.



(D)Voting.  Except to the extent expressly provided otherwise in Section 7.1(B)
and Section 7.1(G), Required Approval shall be required for any and all action
taken or proposed to be taken by the Company.  In furtherance of the foregoing,
and in all cases subject to Section 7.1(G), without first having obtained
Required Approval, no action shall be taken, sum expended or obligation incurred
by any Member on behalf of the Company, including without limitation in respect
of the following matters:



(i)approving any Investments, whether or not within the Investment

19

--------------------------------------------------------------------------------

Criteria;



(ii)modifying the Investment Criteria;



(iii)any (1) merger, consolidation or reorganization of the Company or (2) sale
of all or substantially all of the Company Assets;



(iv)filing of any petition in bankruptcy or reorganization or instituting any
other type of bankruptcy, reorganization or insolvency proceeding with respect
to the Company; consenting to the institution of involuntary bankruptcy,
reorganization or insolvency proceedings with respect to the Company; admitting
on behalf of the Company of its inability to pay its debts generally as the same
become due; and/or making by the Company of a general assignment for the benefit
of its creditors;



(v)incurring any indebtedness for borrowed money, making or giving any
guarantees and granting of liens on the Company Assets; provided, with Required
Approval, the Members may authorize the Administrative Member to incur
indebtedness for borrowed money, make or give guarantees or grant liens on the
Company Assets up to an agreed upon amount;



(vi)making any sale, exchange, transfer, contribution, mortgage, pledge,
encumbrance, lien, lease, release or other disposition of any Company Assets
(other than releases pursuant to the Loan Documents with respect to the
repayment of particular Investments in the ordinary course of the Company’s
business or in respect of any Investment Related Action (other than a Proscribed
Action) effectuated in accordance with Section 7.1(G)));



(vii)making any acquisition or lease by the Company of property or assets;



(viii)incurring any expenses by or on behalf of the Company or any subsidiary in
excess of the amount therefore expressly set forth in the then current Annual
Budget;



(ix)calling for Capital Contributions from the Members or otherwise sending a
Capital Call Notice (in either case, other than in accordance with Section
5.2(A));



(x)making distributions to the Members (other than in accordance with Section
6.1); provided, that for the purpose of this subclause (x), Required Approval
shall mean the consent of only those Members who are not Non-Funding Members;



(xi)establishing or maintaining Reserves on behalf of the Company or any
subsidiary (other than Reserves that are required to be maintained pursuant to
the express terms of any agreement that has been approved by Required Approval
to which the Company or such subsidiary is a party);

20

--------------------------------------------------------------------------------

(xii)[Reserved.];



(xiii)causing the Company to dissolve, wind up or terminate other than as
provided in Article X;



(xiv)permitting the Transfer of any Member’s Interest except as permitted by
Article IX;



(xv)redeeming all or any portion of the Interest of any Member, except as
provided in Article IX;



(xvi)entering into any agreements with Affiliates (including for the avoidance
of doubt any Affiliate of any member of REL), except as expressly set forth in
the then current Annual Budget;



(xvii)incurring any ERISA or similar obligations;



(xviii)[Reserved.];



(xix)amending this Agreement, the Certificate or any other formation or
organizational documents of the Company;



(xx)making an election under Section 754 of the Code or any other material tax
election or changing the Company’s accounting methods;



(xxi)changing the Fiscal Year of the Company;



(xxii)causing the Company to commingle the funds of the Company or any
subsidiary with the funds of any other Person;



(xxiii)causing any change in the principal nature of the business of the
Company;



(xxiv)allowing the admission of a new or Substitute Member to the Company except
as permitted by Article IX;



(xxv)altering the tax status of the Company or determining any action of the
Company or any subsidiary with respect to any tax controversy;



(xxvi)settling a claim against the Company except as expressly set forth in the
then current Annual Budget;



(xxvii)prosecuting, waiving, settling or compromising any claim or cause of
action of the Company or any subsidiary against any third party (or parties);



21

--------------------------------------------------------------------------------

(xxviii)appointing or removing any officers of the Company;



(xxix)establishing or amending any loans, leases, contracts or other
transactions between the Company and any Member, any officer or any Affiliate or
employee of such Person (including for the avoidance of doubt any Affiliate of
any member of REL), other than any Default Loans to the extent provided in
Section 5.3;



(xxx)causing the Company to enter into any contract or other binding agreement
of any nature whatsoever (other than in respect of an Investment Related
Action), whether oral or written, which is not cancellable without the payment
by the Company of any premium or penalty upon thirty (30) days’ or less notice;



(xxxi)engaging in any transactions with Affiliates of any Member (including for
the avoidance of doubt any Affiliate of any member of REL), except as otherwise
set forth in the then current Annual Budget;



(xxxii)approving or amending the Annual Budget;



(xxxiii)taking or approving any Investment Related Action except as otherwise
permitted under Section 7.1(G).;



(xxxiv)distributing any Net Cash Flow from Capital Transactions in accordance
with Section 6.1(B), provided, that if the Members cannot agree whether Net Cash
Flow From Capital Transactions should be distributed or retained by the Company
in order to fund approved Investments or to pay approved Company expenses in
accordance with the Annual Budget, and such Net Cash Flow from Capital
Transactions has been held at the Company for ninety (90) days, such Net Cash
Flow from Capital Transactions shall then automatically be distributed to the
members in the priority set forth in Section 6.1(B); and



(xxxv)committing or agreeing to undertake or do any of the foregoing.



(E)Bankruptcy of a Member.  The bankruptcy of any Member shall not cause a
dissolution of the Company, and the rights of such Member to share in the Net
Income or Net Loss of the Company and to receive distributions of Company funds
shall, on the happening of such event, devolve on its successors or assigns,
subject to the terms and conditions of this Agreement, and the Company shall
continue as a limited liability company.  However, in no event shall any such
successor or assign become a Substitute Member, except in accordance with
Article IX.



(F)Annual Budget.



(i)A budget approved by the Members for the Company for the balance of Fiscal
Year 2016 subsequent to the Effective Date and for Fiscal Year 2017 is attached
hereto as Exhibit D (collectively, the “Initial Budget”).  The Initial Budget,
and any subsequent annual budget or amended annual budget (including of the
Initial Budget)

22

--------------------------------------------------------------------------------

approved pursuant to this Section 7.1(F) shall be referred to as the “Annual
Budget”.  The Annual Budget shall be presented in the form of a budget of MEC
with detailed allocations of certain expenses expected to be incurred directly
by the Company, SPL, SDL and REL as well as the operating expenses of MEC that
are necessary for the Administrative Member to perform its duties under this
Agreement, the REL Operating Agreement, the Management Agreement (as defined in
the REL Operating Agreement), the SDL Operating Agreement and the SPL Operating
Agreement, it being acknowledged and agreed that (i) MEC’s operating expenses
will be paid directly by MEC and reimbursed solely through the Administrative
Member Cost Reimbursement Fee paid by the Company, REL, SDL and SPL pursuant to
the allocation set forth in Section 7.5 hereof, and (ii) the only REL costs, or
MEC costs related to REL, that will be reflected in the Annual Budget as payable
by the Company, SDL or SPL will be the MEC costs related to REL that will be
payable to REL through such Administrative Member Cost Reimbursement Fee.  



(ii)The Administrative Member shall have Primary Responsibility to prepare a
proposed annual operating budget for the Company, and any necessary or related
materials.  The Administrative Member shall submit such proposed annual
operating budget and related materials to the other Members for approval no
later than October 1 of each preceding year.



(iii)Fundamental (the “Reviewing Member”) will provide Notice of its acceptance
or rejection of any proposed annual operating budget submitted to it no later
than thirty (30) Business Days after its receipt of such proposed annual
operating budget and related materials.  To the extent the Reviewing Member
rejects the proposed annual operating budget, the Reviewing Member will provide
the Administrative Member with rationale for its rejection.



(iv)No later than ten (10) Business Days after the disapproval of a proposed
annual operating budget by the Reviewing Member, the Administrative Member shall
submit a revised operating budget to the Reviewing Member for review.  Any
failure on the part of the Reviewing Member to accept or reject the proposed
revised budget within five (5) Business Days after receipt thereof shall be and
be deemed to constitute a disapproval of the proposed revised annual budget by
such Reviewing Member, in which event the previously approved Annual Budget for
the prior year shall be utilized (with an inflation factor of 3% per line item).



(v)The Annual Budget shall be subject to amendment by Required Approval in each
fiscal quarter to allow the Company to adjust the last-approved Annual Budget to
the current set of Investments and Company expenses.  Once approved by Required
Approval, such amended Annual Budget shall supersede the prior Annual Budget.
 If either the Administrative Member or the Reviewing Member desires a quarterly
amendment of the Annual Budget it shall so notify the other in writing.  Upon
such notice, the Administrative Member shall have Primary Responsibility for
preparing an amended annual operating budget for the Company and any necessary
or related materials, and submitting such proposed amended annual operating
budget and related

23

--------------------------------------------------------------------------------

materials to the Reviewing Member for approval.



(vi)Unless otherwise agreed, the exact form of the Annual Budget shall be that
agreed upon by the Members for the Initial Budget for the Company and shall
include, without limitation, reasonably detailed and itemized estimates of all
projected income and expenses of the Company for the upcoming Fiscal Year.



(G)Special Provision Regarding Investment-Related Actions.



(i)Notwithstanding anything to the contrary contained in Section 7.1(B) or
7.1(D), all decisions in respect of Investment Related Actions shall be subject
to the process set forth in clause (ii) of this Section 7.1(G) below, provided
that (x) (notwithstanding anything to the contrary contained herein (including
in clause (ii) of this Section 7.1(G) below)) no Proscribed Action may be taken,
or authorized to be taken, without Required Approval, and (y) nothing in this
Section 7.1(G) modifies, or permits any deviation from, Section 7.1(F) or, for
the avoidance of doubt, Section 7.4 or the Investment Approval Process.
 “Investment Related Actions” means all Company actions specifically related to
specific Investments owned by the Company (i.e., Investments that the Company
has already made or already is, pursuant to definitive documentation, committed
to make), including without limitation, the following actions in respect of such
Investments: (i) extension or increases on commitments; (ii) amendments or
waivers on payment terms and/or interest and fees; (iii) default waivers; (iv) 
any exercise of remedies, including any decision to accelerate, enforce on
collateral or enter into a standstill or forbearance agreement with respect to
any such Investment; (v) subordination of the obligations of such an Investment;
(vi) release of all or substantially all of the collateral securing any such
Investment; and (vii) with respect to any particular such Investment, any action
specific to such Investment for a workout plan in respect of such Investment, or
the underlying borrower thereto, including any amendment to any transaction
document for such Investment in connection therewith; (viii) otherwise modifying
any such Investment or amending any transaction document for such Investment
(including, without limitation, any Loan Documents); and (ix) making any sale,
exchange, transfer, contribution, mortgage, pledge, encumbrance, lien, lease,
release or other disposition of any such Investment, provided that (x) routine,
administrative actions in the ordinary course of the day-to-day oversight of the
Investments (for the avoidance of doubt, that are not Proscribed Actions), and
(y) immaterial modifications or amendments of Loan Documents permitted
thereunder, entered into in the ordinary course and consistent with past
practice (prior to the Effective Date), shall be considered to be a permitted
activity of the Administrative Member under Section 7.1(B) and the
Administrative Member need not comply with Section 7.1(G)(ii) in respect
thereof.  



(ii)If the Administrative Member determines that the Company should effectuate
an Investment Related Action in respect of any particular Investment owned by
the Company, the Administrative Member shall provide written Notice of such
proposed Investment Related Action, including reasonable detail of such proposed
Investment Related Action and specifically stating that such Notice shall
constitute a Notice pursuant to this sentence of this Section 7.1(G)(ii), to
Fundamental at least three (3) Business Days prior to such proposed Investment
Related Action being effectuated.  During such three (3) Business Day period,
the Administrative Member agrees, upon Fundamental’s written request, to consult
with

24

--------------------------------------------------------------------------------

Fundamental regarding the contemplated Investment Related Action and consider in
good faith, any written suggested modifications to such proposed Investment
Related Action that are proposed by Fundamental.  Fundamental may, by Notice to
the Administrative Member, approve or reject the contemplated Investment Related
Action during the above referenced three (3) Business Day period, provided,
that, if Fundamental does not provide Notice of approval or rejection by the end
of such three (3) Business Day period, Fundamental shall be deemed to have
rejected such proposed Investment Related Action for all purposes of this
Agreement.  On the first Business Day following the end of such three (3)
Business Day period, the Administrative Member shall determine, in its sole
discretion, and whether or not it has received any Notice of approval or
rejection from Fundamental, whether to effectuate such proposed Investment
Related Action, with or without incorporating any modifications thereto
(including any modifications suggested in writing by Fundamental during the
preceding three (3) Business Day period). The Administrative Member shall have
the authority to take, in its sole discretion but subject to its express
obligations under this Agreement, without the obligation to engage in the
process set forth in this Section 7.1(G)(ii) above, any Investment Related
Action, other than a Proscribed Action, in respect of any Guaranteed Investment,
provided that (i) nothing in this sentence limits or qualifies Section
7.1(G)(iii) hereof, and (ii) without limitation of clause (i), the
Administrative Member forthwith shall notify Fundamental of each Investment
Related Action that is effectuated pursuant to this sentence.



(iii)Notwithstanding the authority of the Administrative Member to proceed with
any Investment Related Action upon compliance with Section 7.1(G)(ii), the
Administrative Member shall (in addition to the specific consultation with
Fundamental required under Section 7.1(G)(ii)) in the ordinary course (before
and after the delivery of any notice pursuant to Section 7.1(G)(ii) or the
taking of any particular Investment Related Action) keep Fundamental reasonably
apprised of  (including discussing with Fundamental, and responding in a
reasonably timely manner to inquiries of Fundamental regarding) the status of,
and of material developments concerning, all Investments owned by the Company,
including material Investment Related Actions (and of material extensions of due
dates not constituting Investment Related Actions), provided that no failure of
the Administrative Member to comply with this Section 7.1(G)(iii) shall limit
the authority of the Administrative Member to proceed with any Investment
Related Action upon compliance with Section 7.1(G)(ii).  The Administrative
Member need not separately comply with Section 7.1(G)(ii) hereof in respect of
any specific Company action that Fundamental approves in a writing making
specific reference to this Section 7.1(G)(iii) (so long as such Company action
is taken within the time frame contemplated by the Members at the time such
Fundamental approval is given).



(iv)For the avoidance of doubt, each of the Members and MEC agree that none of
the terms of the SCL Ancillary Agreement or the SPL Ancillary Agreement or any
obligation that MMA or any of its Affiliates may have to Fundamental under any
other separate arrangement or agreement in respect of any Investment Related
Actions (an “MMA Outside Obligations”) shall have any impact whatsoever on the
Company, this Agreement or any of the Members’ rights and obligations under this
Agreement, and neither Fundamental nor MEC shall have any recourse against the
Company, REL, RDH or any of RDH’s respective parent or subsidiary companies,
partners and other Affiliates (but excluding in any event MMA and MMA’s
Affiliates) or any of their respective members, partners, officers, directors,
employees and agents (but excluding in

25

--------------------------------------------------------------------------------

any event MMA and MMA’s Affiliates) (collectively, “Non-Recourse Entities”) or
any of their respective assets with respect to any such MMA Outside Obligations,
and Fundamental and MEC each explicitly hereby waive any such recourse against
any Non-Recourse Entities or any of their assets.



Section 7.2.Limitation of Liability, Indemnification and Exculpation.



(A)Indemnification of the Members.  The Company shall indemnify and hold
harmless the Members, their Affiliates and their respective members, partners,
officers, directors, employees and agents (each, an “Indemnified Party”) from
and against any claim, loss, expense, damage or injury suffered or sustained by
an Indemnified Party, by reason of any acts, omissions or alleged acts or
omissions arising out of such Indemnified Party’s activities on behalf of the
Company or in furtherance of the interests of the Company, including but not
limited to any judgment, award, settlement, reasonable attorneys’ fees and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim, except that the Company shall not be
responsible under this Section 7.2(A) to an Indemnified Party for any claim,
loss, expense, damage or injury to the extent resulting from such Indemnified
Party’s fraud, gross negligence, willful misconduct, bad faith or material
breach of this Agreement (including the taking of any Proscribed Action without
Required Approval).  Notwithstanding the foregoing or any other provisions of
this Agreement, satisfaction of any obligation with respect to the
indemnification or holding harmless of any Person shall be from and limited to
the Company Assets, and no Member shall be required to advance or contribute
funds to the Company for such purpose.  



(B)Expenses.  Expenses (including attorneys’ fees) incurred by an Indemnified
Party in a civil or criminal, administrative or investigative action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding, as incurred; provided, that if an Indemnified
Party is advanced such expenses and it is later determined that such Indemnified
Party was not entitled to indemnification with respect to such action, suit or
proceeding, then such Indemnified Party shall reimburse the Company for such
advances; and provided, further, such expenses shall be advanced by the Company
only upon the execution and delivery by the Indemnified Party of a recourse
promissory note, in a principal amount equal to the amount of the requested
advance, to the Company, having a payment date of ten (10) Business Days
following the final disposition of the action, suit or proceeding with respect
to which such advance is being requested in order to secure the return following
final disposition of the action, suit or proceeding with respect to which such
advance is being requested, of any amount which represents an advance of
expenses for which the Indemnified Party is not entitled to indemnification
under this Section 7.2.  No expenses shall be advanced to any Indemnified Party
pursuant to this Section 7.2 (or for the avoidance of doubt Section 7.1) in
connection with any claim, action, suit or proceeding against such Indemnified
Party by a Member (either on its own behalf or derivatively on behalf of the
Company).



(C)Not Exclusive.  The indemnification and advancement of expenses provided by
this Section 7.2 shall not be deemed exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled under
any by-law, agreement, vote of Members or otherwise, both as to action in such
Person’s official capacity

26

--------------------------------------------------------------------------------

and as to action in another capacity while holding such office, and shall
continue as to a Person who has ceased to be a Member, officer, employee or
agent and shall inure to the benefit of the successors, assigns, heirs,
executors and administrators of such a Person.



(D)Insurance.  The Company may purchase and maintain insurance on its own
behalf, or on behalf of any Person with respect to the liabilities of the types
described in this Section 7.2.  The Company may purchase such insurance
regardless of whether the Company would have the power to indemnify such Person
against such liability under the provisions of this Section 7.2.



(E)Exculpation.  No Member or any of its Affiliates or any of their respective
members, partners, officers, directors, agents or employees shall be liable,
responsible or accountable in damages or otherwise to the Company or any other
Member for any act or failure to act on behalf of the Company except to the
extent that such damages or loss resulted from such Person’s fraud, gross
negligence, willful misconduct, bad faith or material breach of this Agreement
(including the taking of any Proscribed Action without Required Approval).
 Without limiting the generality of the foregoing, each such Member shall, in
the performance of his or her duties, be fully protected in relying in good
faith upon the records of the Company and upon information, opinions, reports or
statements presented to such Member by any other Person as to matters such
Member reasonably believes are within such other Person’s professional or expert
competence and that has been selected with reasonable care by or on behalf of
the Company.



(F)Guarantees.  No Member shall be required or permitted to guarantee or
indemnify any third party in connection with the business of the Company, except
by Required Approval.  Any amounts advanced by a Member pursuant to such
guaranty or indemnity shall be deemed a loan to the Company by a Member for all
purposes of this Agreement.  To the extent that Sections 7.2(A) and (B) apply to
any payments, or expenses incurred, by the Members under this Section7.2(F), the
Members shall also be entitled to indemnification and expense reimbursement from
the Company as provided therein.  For purposes of applying this Section7.2(F),
guarantees and indemnities given by an Affiliate of a Member shall be treated as
given by that Member.



Section 7.3.Investment Exclusivity; Other Activities.



(A)Except as provided in Section 7.3(B), any Member or its Affiliates may engage
in, or possess an interest in, other business ventures of every nature and
description, independently or with others, whether or not such other business
ventures shall be in competition with any activities of the Company, and neither
the Company nor the other Members shall have any right by virtue of this
Agreement in and to such independent ventures or to the income or profits
derived therefrom, and such activities shall not be construed as a breach of any
duty of loyalty or other fiduciary duty to the Members or the Company.



(B)Until the occurrence of a Non-Solicit Trigger Event, Fundamental shall, and
shall cause its Affiliates to, present all investment opportunities in North
America to provide late stage renewable energy development and/or renewable
energy construction loans (such opportunities, “Company Opportunities”) which
are also Competing Investments for

27

--------------------------------------------------------------------------------

consideration by the Company exclusively, and REL shall present all Company
Opportunities (regardless of whether they are also Competing Investments) for
consideration by the Company exclusively (and shall do so promptly following
such Company Opportunity becoming approved by the members of REL, provided that
REL further covenants to procure that if any Company Opportunity is not so
approved by the members of REL, it shall not, until the occurrence of a
Non-Solicit Trigger Event, be pursued outside of the Company by REL, any member
of REL or any of their respective Affiliates (except that any such Company
Opportunity that is a development loan may be pursued by SDL)); provided,
however, that (i) each Member that is not a Non-Funding Member shall have the
option but not the obligation to bring to the Company any Company Opportunities
(regardless of whether they are Competing Investments) while there is any unpaid
principal or accrued interest owing to such Member on a Default Loan, and (ii)
if any one or more SCL/SPL Non-Fundamental Member(s) has (after the Effective
Date) Formally Presented to the Company (under this Agreement) or SPL (under the
SPL Operating Agreement) for consideration three (3) SCL/SPL Company
Opportunities that (x) met the Investment Criteria or the Investment Criteria
under the SPL Operating Agreement, as applicable, (y) did not involve a proposed
loan to, or an equity investment in, an Entity that was an Affiliate of REL or
of any member of REL and (z) subsequently are rejected (or deemed rejected) by
Fundamental pursuant to Section 7.4(C) hereof, and/or by “Fundamental” (as such
term is defined in the SPL Operating Agreement) pursuant to Section 7.4(C) of
the SPL Operating Agreement (an “Exclusivity Termination Event”), then a
Non-Solicit Trigger Event shall be deemed to have occurred and, thereafter, each
Member shall have the option but not the obligation to bring further Company
Opportunities to the Company during the remainder of the Investment Period.  A
Company Opportunity shall be deemed to have been “Formally Presented” to the
Company by any SCL/SPL Non-Fundamental Member if (and only if) it is included in
a Notice from such Member to each of the other Members, and (aa) such Notice (I)
expressly states that such Member intends for such Company Opportunity
presentation to thereby have been “Formally Presented” to the Company and (II)
includes a further written statement of (and executed by) such Member that it
irrevocably gives its approval for the Company to proceed with such Company
Opportunity (for the purpose of determining whether such Company Opportunity has
received Required Approval), and (bb) the level of detail and completeness of
the description of such Company Opportunity included in such Notice is, in all
material respects, consistent with past practice of the Company.  An SPL Company
Opportunity shall be deemed to have been “Formally Presented” to SPL by a
particular member of SPL as (and only as) specified in Section 7.3(B) of the SPL
Operating Agreement.



(C)Each Member will have the option, but not the obligation, to bring to the
Company other renewable energy investment opportunities.  If investment
opportunities are not required to be presented to the Company for investment
pursuant to Sections 7.3(B) or are rejected pursuant to Section 7.4(C), the
presenting Member (unless such Member failed to provide any approval of such
Member required for the Company to undertake such investment opportunity) may
choose to invest directly in such investment outside of the Company.  



(D)No Member shall receive compensation for services rendered on behalf of the
Company or otherwise in its capacity as a Member.  Nothing in the preceding
sentence shall limit the monthly distribution from the Company to the
Administrative Member of the Administrative Member Cost Reimbursement Fee.
Except as otherwise provided in this

28

--------------------------------------------------------------------------------

Agreement, all actions of the Members shall be subject to Section 7.1(D) and all
expenditures of Company funds shall be subject to the Annual Budget and Section
8.3.



(E)Notwithstanding the definition of “Affiliate” hereunder, Fundamental shall
not cause, direct or in any manner facilitate (including providing information
obtained by Fundamental as a Member of the Company) HedgeCo to take, or in
taking, any action which would be prohibited by Fundamental or any of its
Affiliates under Section 7.3(B).



Section 7.4Investments.



(A)In addition to those functions set forth in Section 7.1(B), the
Administrative Member will have Primary Responsibility for originating and
underwriting proposed investments subject to the Investment Criteria, and will
also prepare the underwriting for purposes of investments originated by
Fundamental.  



(B)No less than once every two (2) weeks during the Investment Period, the
designated representatives of each Member (which each Member shall designate
from time to time by notice to the other Member) shall have a call for the
purposes of discussing potential investment opportunities, including presenting
investment opportunities in accordance with Section 7.3(B), and for any other
purposes as determined by the Members.  Notwithstanding the foregoing, at any
time and from time to time, any Member may request a call with the other Member
to discuss any matters related to the business of the Company.  Nothing herein
shall be construed as preventing a Member from consulting such internal
committees of the Member and its Affiliates as such Member deems necessary.



(C)All investments which are presented to the Company in accordance with Section
7.3 shall be approved or rejected in accordance with the investment approval
process outlined on Exhibit C attached hereto (the “Investment Approval
Process”).  Upon completion of all required due diligence (as described in the
Investment Approval Process) and upon the Members voting to approve an
investment opportunity by Required Approval, Capital Contributions may be called
to fund such approved Investment in accordance with Section 5.2(A).  If a
proposed investment opportunity fails to receive Required Approval, such
investment opportunity shall be deemed rejected.  If any investment opportunity
is rejected, the Member which presented such investment opportunity may (unless
such Member failed to provide any approval of such Member required for the
Company to undertake such investment opportunity) choose to invest in such
investment outside of the Company, during the six-month period thereafter on the
same terms and conditions as were presented to the Company.  The Members may
agree by Required Approval to fund an approved Investment other than through the
Company, and each such Investment shall be considered on an individual basis
after presentation to the Company.    



(D)Decisions required under this Section 7.4 shall be presented to and decided
by the Members.



(E)Notwithstanding anything to the contrary in this Agreement, no new
Investments may be made by the Company (i) at any time after the expiration of
the Investment

29

--------------------------------------------------------------------------------

Period and/or (ii) that have a maturity date that occurs on or after September
1, 2019.



Section 7.5Administrative Member Cost Reimbursement Fee.  The Company shall pay
the Administrative Member the Administrative Member Cost Reimbursement Fee for
each calendar month promptly after the end of each such month.  The
Administrative Member Cost Reimbursement Fee billed by the Administrative Member
and paid by the Company pursuant to this Section 7.5 shall be equal to the
product of the Applicable Portion (as defined below) times the SCL/REL/SDL/SPL
Administrative Member’s actual costs (including but not limited to attributable
salary and benefits of employees of the SCL/REL/SDL/SPL Administrative Member
but in any event excluding any amount payable by MEC pursuant to Section 7.6),
incurred on an arms-length basis (such costs, “Actual MEC Admin Costs”), for
each applicable month in performing its Primary Responsibilities pursuant to and
in accordance with this Agreement, the REL Operating Agreement (with respect to,
and only with respect to, Rejected Competing Investments (from and after, and
only from and after, the relevant Investment becoming a Rejected Competing
Investment), and then only to the extent any Actual MEC Admin Costs with respect
to such Rejected Competing Investments, and the Commitment Amount and UPB for
the Rejected Competing Investments taken up by REL, are documented to the
reasonable satisfaction of Fundamental), the SPL Operating Agreement and the SDL
Operating Agreement; provided, however, that (a) in no event shall the
Administrative Member Cost Reimbursement Fee for any Fiscal Year exceed the
maximum Administrative Member Cost Reimbursement Fee set forth in the Annual
Budget for such period, and (b) neither the Company nor Fundamental shall have
or be deemed to have any obligations to pay any salary or benefits directly to
the employees of the SCL/REL/SDL/SPL Administrative Member and neither the
Company nor Fundamental shall have or be deemed to have an employee/employer
relationship with any such employee of the SCL/REL/SDL/SPL Administrative
Member.  For the first two months of each calendar quarter, the Company shall
pay Administrative Member Cost Reimbursement Fee based upon internal
Administrative Member estimates.  For the third month of each calendar quarter,
the Company shall pay Administrative Member Cost Reimbursement Fee for the
entire calendar quarter then ended based on the quarterly financial statements
for that quarter, less any Administrative Member Cost Reimbursement Fee
previously paid for the prior two months of that quarter.  Upon preparation of
quarterly financial statements, if the Company has paid for the first two
calendar months of a calendar quarter to the Administrative Member an amount of
Administrative Member Cost Reimbursement Fee in excess of the amount that should
have been paid for such quarter based upon the quarterly financial statements
for such quarter, the Administrative Member shall promptly repay to the Company
the amount of any such overage.  The Administrative Member Cost Reimbursement
Fee is not intended to include or cover any expenses directly incurred by the
Company, which shall be paid directly by the Company.  For purposes hereof,
“Applicable Portion” shall mean that percentage which results from the following
calculation:  



80%

x

Commitment Amount of Investments originated in the Company during the
Calculation Period

+

20%

x



UPB of Investments held in the Company at the end of the applicable month





aggregate Commitment Amount of Investments







aggregate UPB of Investments held in the

30

--------------------------------------------------------------------------------

originated in the Company, SPL, SDL and REL during the Calculation Period

Company, SPL, SDL and REL at the end of the applicable month



Where



“Calculation Period” means the three-month period ending on the last day of the
applicable month.



“Commitment Amount” means the maximum committed principal balance.



“Investment” (i) has the meaning set forth herein (in relation to the Company),
in the SDL Operating Agreement (in relation to SDL), or in the SPL Operating
Agreement (in relation to SPL) and (ii) in relation to REL means any Rejected
Competing Investment taken up by REL.



“UPB” means unpaid principal balance.



Section 7.6Allocation of Costs Associated with Deutsche Bank.  If a debt
facility provided to the Company by Deutsche Bank does not close on or before
December 31, 2016, MEC shall bear seventy-five percent (75%), and Fundamental
will bear twenty-five percent (25%), of all Deutsche Bank’s third party costs
otherwise due and payable by the Company with respect thereto (in each case
without right of reimbursement from the Company (including without limitation,
in the case of MEC, through Section 7.5)), and to the extent that,
notwithstanding the foregoing, the Company shall pay any such costs (that MEC
and Fundamental were so required to bear) in the first instance, MEC and
Fundamental promptly shall reimburse the Company for their respective shares
thereof as provided above in this sentence.  Without limitation, to the extent
that any amount is payable by Fundamental pursuant to this Section 7.6 but has
not been paid, the Company shall have the right to, and shall, credit such
amount against any amount(s) thereafter otherwise to be distributed to
Fundamental, respectively, hereunder.  



ARTICLE VIII - ACCOUNTING AND REPORTS; BANK ACCOUNTS



Section 8.1.Books and Records. The Administrative Member shall maintain at the
principal place of business of the Company set forth in Section 1.2 full and
accurate books of the Company showing all receipts and expenditures, assets and
liabilities, profits and losses, names and current addresses of Members, and all
other records necessary for recording the Company’s business and affairs.  All
Members and their duly authorized representatives shall have the right to
inspect and copy any or all of the Company’s books and records, including books
and records necessary to enable a Member to defend any tax audit or related
proceeding.



Section 8.2.Books, Records and Tax Matters.



(A)The books and records of the Company shall be kept, and the financial
position and the results of its operations recorded, in accordance with GAAP.
 The

31

--------------------------------------------------------------------------------

Administrative Member shall prepare quarterly and annual financial statements of
the Company and shall distribute them to the Members promptly after completion.
 Specifically, the Administrative Member shall prepare the following statements
and reports and deliver them to each Member:



(i)quarterly financial statements, no later than the 30th day of the month
following the end of each calendar quarter, to include the following:



(a)current Company balance sheet;



(b)current Company income statement;



(c)current period Net Operating Cash Flow distribution calculation;
(d)current period Administrative Member Cost Reimbursement Fee allocation
calculation;



(e)current period variance report setting forth any differences between current
Annual Budget and actual expenses; and



(f)schedule of all Investments held by the Company.



(ii)upon request of any Member the following:



(a)trial balance of general ledger accounts;



(b)general ledger, reflecting all transactions and Investments, liabilities,
Members’ Capital Accounts, gross revenue and expenses;



(c) reconciliation of all bank transactions;



(d)aged accounts receivable report with respect to all Investments;



(e)no later than the 90th day following the end of any particular Fiscal Year, a
report of aged receivables for the preceding twelve (12) month period and
unaudited financial statements; and



(f)such other reports and information as reasonably requested by any Member from
time to time;



(iii)on an annual basis, no later than the 60th day following the end of each
Fiscal Year, (x) annual financial statements for the Company and its
Subsidiaries for such Fiscal Year, prepared in accordance with generally
accepted accounting principles consistently applied, which shall be audited by
the Company’s independent accountants (whom the Company shall retain), and (ii)
Form K-1s and related tax disclosures

32

--------------------------------------------------------------------------------

(including each Member’s  share of any “unrelated business taxable income”
(“UBTI”) generated by the Company); provided, if adjustments are identified
during the preparation of the annual audited financial statements which would
impact amounts or disclosures provided on Forms K-1 and related tax disclosures
delivered pursuant to this Section, the Company shall promptly notify Members
and provide revised Forms K-1 and related tax disclosures no later than the 90th
day following the end of each Fiscal Year; and



(iv)estimated current taxable income, deduction, gain, loss or credit within 30
days following the end of March 31 and September 30 of each Fiscal Year.



(B)The Administrative Member shall be the Tax Matters Member (“TMM”) and shall
prepare, or cause to be prepared, all tax returns required of the Company at the
Company’s expense.  The TMM shall promptly take such actions as may be necessary
to cause each Member to become a “notice Member” within the meaning of
Section 6231(a)(8) of the Code.  The TMM shall furnish promptly to the Members a
copy of all notices or other written communications received by the TMM from the
IRS relating to the Company (except such notices or communications as are sent
directly to the Members by the IRS).  The TMM shall keep the Members informed of
all matters which may come to its attention in its capacity as TMM by giving the
Members Notice thereof within fifteen (15) days after the TMM becomes informed
of any such matter or within such shorter period as may be required by the
appropriate statutory or regulatory provisions.  The TMM shall give the other
Members prompt Notice upon receipt of advice that the IRS or any other taxing
authority intends to examine any Company tax return or the books and records of
the Company.  The TMM shall provide the Members with a reasonable opportunity to
consult with the TMM regarding the course and conduct of all material matters
that are the subject of or relating to or potentially resulting in an adjustment
of Company items and the TMM shall obtain the Members’ written consent prior to
providing correspondence or other information to the IRS or any taxing
authority.  



The TMM shall be the “partnership representative” under Section 6223 of the Code
as in effect pursuant to the Bipartisan Budget Act of 2015, P.L. 114-74 (the
“Budget Act”), and the TMM shall take any and all action required under the Code
or Treasury Regulations, as in effect from time to time, to designate itself as
the “partnership representative.” No election shall be made to apply the
provisions of the Budget Act to any taxable year of the Company beginning prior
to January 1, 2018 without Required Approval.  As provided in Section
7.1(D)(xxv), actions taken by the TMM on behalf of the Company, including
without limitation (i) any election pursuant to Section 6221(b) of the Code (as
modified by the Budget Act) that the provisions of Subchapter C of Chapter 63 of
the Code (as modified by the Budget Act) not apply to the Company, or (ii) any
election to use the alternative procedure to payment of imputed underpayment
described in Section 6226 of the Code (as modified by the Budget Act), shall be
subject to Required Approval.  The TMM, as partnership representative, shall
succeed to all of the duties and obligations of the TMM with respect to notices
to partners that existed prior to the effective date of the Budget Act, subject
to any limitations contained herein, and shall have all of the powers and
responsibilities of the TMM as otherwise set forth in this Agreement to the
extent permitted under the Code (as modified by the Budget Act) and applicable
Regulations promulgated thereunder, subject to the immediately preceding
sentence and Section 7.1(D).



33

--------------------------------------------------------------------------------

If any imputed underpayment (including associated interest, penalties, or
additions to tax) is required to be paid by the Company pursuant to Section 6225
of the Code (as modified by the Budget Act) with respect to income, losses,
deductions or credits allocable to a Member or former Member, such Member or
former Member (and, in the case of a former Member, its transferee) shall
promptly reimburse the Company therefor. Any amount due from a Member or a
former Member to the Company pursuant to the preceding sentence shall bear
interest at the “prime rate” (as specified in The Wall Street Journal, from time
to time) plus 3% from the time of payment by the Company of the tax or imputed
underpayment to the time of payment by the Member or former Member, and the
Company may offset such amounts against distributions or other amounts due from
the Company to such Member. The obligations of a Member pursuant to this Section
8.2(B) shall continue even if such Member ceases to be a Member.



(C)If the Company incurs any costs related to any tax audit, declaration of any
tax deficiency or any administrative proceeding or litigation involving any
Company tax matter, the Company shall use all available Net Operating Cash Flow
for such purpose, but no Member shall be required to advance or contribute funds
to the Company for such purpose.



Section 8.3.Bank Accounts.  The Members shall deposit or cause the Company to
deposit all cash balances derived from the business of the Company into one or
more bank accounts established in the name of the Company (each a “Bank
Account”).  In no event shall any Bank Account be co-mingled with any accounts
of any Member, Affiliate of a Member or other Person.  Each Bank Account shall
be in such depository institution under such arrangements as the Members may
reasonably determine by Required Approval.  Any investment of funds shall be
made in the name of the Company.  Through the use of signature cards, authorized
representatives of the Members and the Company shall have access to all Bank
Accounts and the contents thereof for Company purposes as allowed by this
Agreement.  All payments or withdrawals of funds of amounts less than $10,000
from Company accounts may be made by any authorized person of the Administrative
Member without the necessity of joinder by the other Member.  Notwithstanding
anything in this Agreement to the contrary, no payments from a Bank Account may
be made to, and no withdrawals from a Bank Account made by, any Member or its
Affiliate or employee of such Member unless specifically provided for in this
Agreement or the Annual Budget.  



Section 8.4.Opt-in to UCC Article 8.  All Interests in the Company will be
securities governed by Article 8 of the Uniform Commercial Code as in effect
from time to time in the State of New York and any other applicable
jurisdiction.  Such Interests are not evidenced by certificates, and will remain
not evidenced by certificates.  The Company is not authorized to issue
certificated interests.  The Company will keep a register of the Interests of
the Members, in which it will record all transfers of such Interests.



ARTICLE IX - TRANSFERS OF INTERESTS



Section 9.1.Restrictions on Transfers.  No Member may Transfer all or any part
of its Interest to any Person other than to an Affiliate of such Member,
provided, that, in the case of any Transfer of all or any part of a Member’s
Interest to an Affiliate of such transferring Member, if, following such
Transfer, at any time such Affiliate transferee ceases to remain an

34

--------------------------------------------------------------------------------

Affiliate of the transferring Member, then at such time, the Interest held by
such Affiliate transferee shall automatically revert to and transfer back to the
transferring Member.



Section 9.2.Buy-Sell.



(A)At any time upon the occurrence and continuation of any dispute among the
Members arising out of or relating to a matter described in Section 7.1(D)(iii),
Section 7.1(D)(iv), Section 7.1(D)(viii), Section 7.1(D)(xiii), Section
7.1(D)(xiv), Section 7.1(D)(xv), Section 7.1(D)(xxiii), Section 7.1(D)(xxiv)
and/or Section 7.1(D)(xxv) (and, for the voidance of doubt, expressly excluding
any decision related to the making of a specific Investment), either REL or
Fundamental may give Notice to the other that a deadlock exists.  The Members
shall meet as soon as practicable to resolve such deadlock.  If the Members are
unable to resolve the deadlock at a meeting, or no meeting occurs within thirty
(30) days of the date of the deadlock Notice, either Member (the “Initiating
Member”) may within thirty (30) days of the meeting, or if no meeting occurs,
within sixty (60) days after the deadlock Notice, give to the other such Member
(the “Other Member”) an irrevocable written notice (the “Termination Notice”)
setting forth the Initiating Member’s proposed liquidation value of the Company
(the “Liquidation Value”) and an offer to either (x) sell the Initiating
Member’s Interest to the Other Member at a price equal to the Liquidation Value
multiplied by the Initiating Member’s Percentage Interest, or (y) purchase the
Interest of the Other Member at a price equal to the Liquidation Value
multiplied by the Other Member’s Percentage Interest (in each case, the
“Purchase Price”).  Such Termination Notice shall be accompanied by an earnest
money deposit in an amount equal to 1% of the Purchase Price (said amount being
hereinafter called the “Initiating Member’s Deposit”).



(B)The Other Member shall, on or before the date that is thirty (30) days after
the date of receipt of the Termination Notice, either accept the offer to sell
the Other Member’s Interest to the Initiating Member, or accept the offer of the
Initiating Member to sell the Initiating Member’s Interest to the Other Member.
 If the Other Member elects to accept the Initiating Member’s offer to sell the
Initiating Member’s Interest to the Other Member, its notice of such election
shall be accompanied by (i) the return of the Initiating Member’s Deposit and
(ii) its own earnest money deposit in an amount equal to 1% of the Purchase
Price (said amount, together with any interest earned thereon, being hereinafter
called the “Other Member’s Deposit”).   If the Other Member fails to respond to
the Termination Notice within such thirty (30) day period, the failure to
respond shall be deemed the Other Member’s election to accept the offer of the
Initiating Member to purchase the Interest of the Other Member in accordance
with the Termination Notice.



(C)The base consideration (as adjusted pursuant to this Section 9.2(C)) for the
selling Member’s Interest being acquired from the purchasing Member will be a
total amount equal to:



(i)the Purchase Price; minus



(ii)the Initiating Member’s Deposit or the Other Member’s Deposit, as the case
may be.

35

--------------------------------------------------------------------------------

The amount determined in the preceding sentence shall be adjusted based upon a
proration of any accrued income or expense and any distributions under Section
9.2(G), all without double counting (the “Total Purchase Price”).



(D)The closing of the purchase and sale of a Member’s Interest pursuant to this
Section 9.2 (the “Buy-Sell Closing”) shall occur on the date which is not later
than sixty (60) days after the Other Member’s election or deemed election
pursuant to Section 9.2(B), or at such other time as may be otherwise agreed to
in writing by the Other Member and the Initiating Member (such date, the
“Closing Date”), provided that (except as may be otherwise agreed by the Other
Member and the Initiating Member) the Buy-Sell Closing shall occur at the same
time as the “Buy-Sell Closing” under SPL Operating Agreement, and provided,
further, that the required time for closing hereunder shall be subject to
extension for any applicable governmental approvals or waiting periods (e.g.,
HSR Act filings).  The Buy-Sell Closing shall occur at the office of the
Company’s counsel, unless otherwise agreed by the Members.  In connection with
the Buy-Sell Closing, each of the purchasing Member and the selling Member shall
execute an instrument of assignment of Interests (the “Assignment Agreement”),
which shall (i) transfer and assign the entirety of the selling Member’s
Interest to the purchasing Member, free and clear of all liens and encumbrances
thereon, with the intent that the purchasing Member succeed to all of selling
Member’s rights, titles and interests in the Company on and as of the Closing
Date; (ii) contain (1) the resignation of the selling Member as a Member in the
Company, (2) a full release of the Company and all of its Members by the selling
Member of any and all claims, known and unknown, that the selling Member has or
may have against the Company and its Members with respect to the Interest then
being sold, other than rights to indemnification and claims arising as part of
the Buy-Sell Closing, and (3) a full release of the selling Member by the
Company and its Members of any and all claims, known and unknown, that the
Company and/or any Member has or may have against the selling Member with
respect to the Interest then being sold, other than rights to indemnification
and claims arising as part of the Buy-Sell Closing; and (iii) include
representations and warranties by the selling Member that (1) the selling Member
is the sole legal and equitable owner of the entirety of the Interest then being
sold, (2) except for the purchasing Member, the selling Member is not aware of
any Person which has any right, title or interest in or to any of the Interest
then being sold, (3) there are no liens, encumbrances or other restrictions on
the transfer of, or potential claims to or against, the Interest then being sold
except as set forth in this Agreement, and (4) the selling Member has the full
legal power, authority and right to execute and deliver, and to cause the
selling Member to perform its legal obligations under, the Assignment Agreement,
and the selling Member’s performance thereunder and the transactions
contemplated thereby have been duly authorized by all requisite action on the
part of the selling Member and its Affiliates.



(E)On the Closing Date, (i) each of the purchasing Member and the selling Member
shall deliver to the other Member an executed counterpart of the Assignment
Agreement and (ii) the purchasing Member shall deliver to the selling Member the
Total Purchase Price by wire transfer of immediately available funds to an
account which is designated by the selling Member.  Closing costs and all other
charges involved in the Buy-Sell Closing (except for attorneys’ fees (each party
paying their own)) shall be prorated between the Members pro rata in accordance
with the Percentage Interests of the Members.  Stamp, recording, transfer

36

--------------------------------------------------------------------------------

or similar taxes and title insurance costs arising in connection with the sale
of the Interest, if any, shall be paid fifty percent (50%) by the selling Member
and fifty percent (50%) by the purchasing Member.  The purchasing Member shall
pay all applicable loan assumption fees.  The Members will share equally in any
applicable lender review fees and lender legal costs related to the sale of a
Member’s Interest pursuant to this Section 9.2.



(F)Each Member hereby irrevocably constitutes and appoints the other Member as
such Member’s true and lawful attorney-in-fact, with full power of substitution,
in its name, place and stead, to make, execute, sign, acknowledge, verify,
deliver, record and file, on its behalf, any instruments, documents or
certificates, including without limitation, the Assignment Agreement, necessary
to effectuate the purchase and sale of such Member’s Interest pursuant to this
Section 9.2.  Each Member is fully aware that the other Member will rely on the
effectiveness of this special power-of-attorney (the “Power-of-Attorney”) to
effectuate the Buy-Sell Closing in the event of the non-performance of either
Member.  This Power-of-Attorney is a special power-of-attorney and is coupled
with an interest.



(G)The Members (including the selling Member) shall be entitled to any
distributions of Net Operating Cash Flow and Net Cash Flow from Capital
Transactions from the Company in accordance with Section 6.1 following the
giving of the Termination Notice pursuant to Section 9.2 and until the Buy-Sell
Closing.  The purchasing Member shall receive all distributions of Net Operating
Cash Flow and Net Cash Flow from Capital Transactions attributable to the
Interest which it purchased after the Closing Date.



(H)Notwithstanding anything to the contrary set forth herein, (i) (x) if the SPL
Fundamental Member or the SPL Non-Fundamental Member delivers a “Termination
Notice” in accordance with Section 9.2(A) of the SPL Operating Agreement, then
Fundamental or REL, respectively, may, and shall, deliver a Termination Notice
under Section 9.2(A) hereof at the same time (accompanied by the Initiating
Member’s Deposit required hereunder), and (y) neither Fundamental nor REL may
deliver a Termination Notice under Section 9.2(A) hereof unless,
contemporaneously therewith, the SPL Fundamental Member or the SPL
Non-Fundamental Member, respectively, delivers a “Termination Notice” under
Section 9.2(A) of the SPL Operating Agreement (accompanied by the “Initiating
Member’s Deposit” required thereunder), and (ii) neither Fundamental nor REL may
make any election as the Other Member pursuant to the first sentence of Section
9.2(B) hereof unless (x) contemporaneously with the making of such election, the
SPL Fundamental Member or the SPL Non-Fundamental Member, respectively, makes
the same corresponding election (i.e., to either buy or sell) as the “Other
Member” under the first sentence of Section 9.2(B) of the SPL Operating
Agreement and (y) if such election hereunder is to accept the offer of the
Initiating Member to sell the Initiating Member’s Interest to the Other Member,
both the Other Member hereunder and the “Other Member” under the SPL Operating
Agreement contemporaneously comply with the requirements of the second sentence
of Section 9.2(B) hereof and of Section 9.2(B) of the SPL Operating Agreement.



Section 9.3.Further Restrictions on Transfer.  In addition to the other
requirements of this Article IX, no Transfer may be made by a Member (i) to the
extent such transfer would violate applicable securities laws, or cause the
Company to lose its status as a partnership for federal income tax purposes or
cause a termination of the Company for federal income tax

37

--------------------------------------------------------------------------------

purposes and/or (ii) if such Transfer would subject the Company to the
registration requirements of the U.S. Investment Company Act of 1940, as amended
or otherwise have a material adverse effect on the Company as a result of
regulatory restrictions imposed by any governmental authority.



Section 9.4.Effect of Transfer.



(A)Unless otherwise agreed, any permitted Transfer of all or any portion of a
Member’s Interest in the Company will take effect on the first (1st) day of the
month after all of the conditions of this Article IX have been satisfied.  Any
transferee of an Interest in the Company shall take subject to the restrictions
on Transfer imposed by this Agreement.



(B)No involuntary Transfer and no Transfer in violation of this Agreement shall
be recognized by the Company, unless otherwise required by applicable law, and
then only to the minimum extent required by applicable law.  Without limiting
the generality of the foregoing, the transferee of such a Transfer shall have no
right to participate in the management of the business and affairs of the
Company or to become a Member.



Section 9.5.Additional or Substitute Members.  A transferee shall have the right
to become an additional or Substitute Member only if (i) the requirements of
this Article IX are met, including Required Approval (other than with respect to
transfers to Affiliates of such transferring Member), (ii) such Person executes
an instrument of transfer satisfactory to the Members accepting and adopting the
terms and provisions of this Agreement, and (iii) such Person pays any
reasonable expenses incurred by the Company in connection with such Person’s
admission as a Member.



Section 9.6.Representations of Members.  Each Member (including each additional
or Substitute Member in connection with its admission as a Member) severally
represents and warrants to the Company and other Member(s), as to itself, as of
the date hereof (or the date of its admission) as follows:



(A)Such Member is acquiring its Interest for its own account for investment and
not with a view to, or for sale in connection with, any distribution thereof,
nor with any present intention of distributing or selling the same; and, except
as contemplated by this Agreement such Member has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for the disposition thereof.



(B)Such Member has made its own independent decisions to enter into this
Agreement and the transaction contemplated herein and as to whether the
transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary.



(C)Such Member is not relying on any communication (written or oral) of the
other Member as investment advice or as a recommendation to enter into this
Agreement, it being understood that information and explanations related to the
terms and conditions of this Agreement will not be considered investment advice
or a recommendation to enter into this

38

--------------------------------------------------------------------------------

Agreement.  No communication (written or oral) received from the other Member
will be deemed to be an assurance or guarantee as to the expected results of
this Agreement.



(D)Such Member is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of entering into this Agreement, and it
is capable of assuming, and assumes, such risks.



(E)Such Member has conducted its own inquiry concerning the Company, its
business and its personnel as such Member has deemed appropriate, and the
Company has made available to such Member any and all written information which
it has requested and has answered to such Member’s satisfaction all inquiries
made by such Member.



(F)Such Member has such knowledge and experience in financial and business
matters so as to enable it to utilize the information made available to it in
order to evaluate the merits and risks of an investment in the Company and to
make an informed investment decision with respect thereto.



(G)Such Member can afford a complete loss of its investment in the Interest and
can afford to hold the investment in such Interest for an indefinite period of
time, and the Member’s investment in the Interest is consistent with the
investment purposes and objectives and cash flow requirements of the Member and
will not adversely affect the Member’s overall need for diversification and
liquidity.



(H)Such Member meets all suitability standards imposed on it by applicable law
and is an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended.



(I)This Agreement has been negotiated as an arms-length between the Members, and
no agency relationship exists between or among such parties.



Section 9.7.  Non-Solicitation.  Each Member shall not solicit, for Competing
Investments, developer clients sourced by the other Member or Members who closed
a loan or executed a term sheet with the Company, for a period of:  (A) one (1)
year from the Non-Solicit Trigger Event for developer clients or prospective
developer clients sourced by the other Member or Members who closed a loan or
executed a term sheet with the Company, or SPL, in each case, within the one (1)
year period prior to the Non-Solicit Trigger Event; or (B) six (6) months from
the Non-Solicit Trigger Event for all other developer clients sourced by the
other Member or Members who closed a loan or executed a term sheet with the
Company.  Each Member shall not solicit (other than by means of employment
advertisements to the general public) employees of the other for a period of two
years subsequent to the later of (A) the dissolution of the Company and complete
liquidation of Company Assets pursuant to Section 10.2 or (B) the closing of the
purchase and sale of an Interest pursuant to Section 9.2.



ARTICLE X - DISSOLUTION AND LIQUIDATION



39

--------------------------------------------------------------------------------

Section 10.1.Term and Dissolution.



(A)The Company shall be dissolved, wound up and terminated as provided herein
upon the first to occur of the following:



(i)An election to dissolve the Company is made in writing by Required Approval;
or



(ii)Notice to dissolve the Company is given by either Member to the other at any
time following the date that is 18 months after the end of the Investment
Period;



provided, that any dissolution described in Section 10.1(A)(ii) shall be
effective ninety (90) days following the delivery of the Notice described
therein.  Except as expressly provided herein or as otherwise required by
applicable Delaware law, the Members shall have no power to dissolve the
Company.



(B)In the event of the dissolution of the Company for any reason, the Members or
a liquidating agent appointed jointly by the Members (the Members, in such
capacity, or such jointly appointed liquidating agent, as the case may be, the
“Liquidator”) shall commence to wind up the affairs of the Company and to
liquidate the Company Assets (it being understood and agreed that during such
liquidation process, the relative managements rights and obligations of the
Members as set forth in Section 7.1 hereof shall continue to apply); provided,
however, that, subject to Administrative Member’s continuing authority to take
Investment Related Actions permitted under (and subject to all of the terms and
conditions of) Section 7.1(G), the liquidation shall be deferred until the
maturity of all of the Investments, except (i) to the extent provided by the
Act; or (ii) to the extent Fundamental requests that an Investment be
liquidated,  the Administrative Member, may, in its sole discretion, liquidate
such Investment on behalf of the Company.  Notwithstanding anything in this
Section 10.1(B) to the contrary and for the avoidance of doubt, the Members
shall continue to share all income, losses and distributions during the period
of dissolution and liquidation in accordance with Article VI.



(C)The Liquidator is hereby expressly authorized and empowered to execute any
and all documents necessary or desirable to effectuate the liquidation and
termination of the Company and the transfer of any Company Assets.



Section 10.2.Liquidation of Company Assets.



(A)Once the dissolution process commences, (i) the Company will continue to
close and fund Investments for which the Company issued a binding, written
commitment on or before the date of the election to dissolve pursuant to Section
10.1(A)(i) or the date of the notice to dissolve is given pursuant to Section
10.1(A)(ii), as the case may be, (ii) the Company will not commit to any new
Investments, (iii) the Company will continue to operate until its last
Investment is redeemed or sold, and (iv) the exclusivity provisions of Section
7.3 requiring each Member to bring all investment opportunities to the Company
will terminate.



40

--------------------------------------------------------------------------------

(B)The Liquidator shall, subject to Section 10.1(B), as soon as practicable
following the event giving rise to the dissolution, winding up and termination
of the Company, wind up with the affairs of the Company and sell and/or
distribute the Company Assets.  The Company Assets shall be applied in the
following order of priority:



(i)first, to pay the costs and expenses of the winding up, liquidation and
termination of the Company;



(ii)second, to creditors of the Company, in the order of priority provided by
law, including fees and reimbursements payable to the Members or their
Affiliates, but not including those liabilities (other than liabilities to the
Members for any expenses of the Company paid by the Members or their Affiliates,
to the extent the Members are entitled to reimbursement hereunder) to the
Members in their capacity as Members;



(iii)third, to establish reserves reasonably adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company; provided,
that at the expiration of such period of time as the Liquidator may deem
advisable, the balance of such reserves remaining after the payment of such
contingencies or liabilities shall be distributed as hereinafter provided;



(iv)fourth, to the Members for the principal and accrued but unpaid interest
outstanding on any cash loans (other than Default Loans), if any, made by them
to the Company; and



(v)fifth, the remainder to the Members in accordance with Section 6.1(B).



If assets are to be distributed in kind, the Members’ Capital Accounts shall be
appropriately adjusted, in accordance with Section 5.6, before any such
distribution to reflect any Net Income or Net Loss that would have been
allocated if the property distributed in kind had been sold for its fair market
value (net of liabilities) by the Company prior to dissolution.



(C)Notwithstanding anything else in this Agreement to the contrary, upon
liquidation of a Member’s Interest in the Company (whether or not in connection
with a liquidation of the Company), no Member shall have an obligation to
contribute additional capital to the Company in order to restore a deficit
balance in his Capital Account at any time, and such deficit shall not be
considered as owed to the Company or any other Person for any purpose
whatsoever.



(D)Within a reasonable time following the completion of the Company’s Asset, the
Administrative Member shall cause to be prepared, and shall furnish to each
Member, a statement setting forth the assets and liabilities of the Company as
of the date of complete liquidation and each Member’s portion of distributions
pursuant to Section 10.2(B).



(E)Each Member shall look solely to the Company’s assets for all

41

--------------------------------------------------------------------------------

distributions with respect to the Company and such Member’s Capital
Contributions (including return thereof), and such Member’s share of profits or
losses thereon, and shall have no recourse therefor (upon dissolution or
otherwise) against the Members or any other Member.  No Member shall have any
right to demand or receive property other than cash upon dissolution and
termination of the Company.



(F)The Company shall terminate when all property owned by the Company shall have
been dissolved of and the assets shall have been distributed as provided in
Section 10.2(B).  Upon such termination, the Members shall cease to be Members
of the Company and the Members shall then cause to be executed and filed a
Certificate of Cancellation of the Company.



ARTICLE XI - MISCELLANEOUS PROVISIONS



Section 11.1.Title to Property.  All property owned by the Company, whether real
or personal, tangible or intangible, shall be deemed to be owned by the Company
as an entity, and no Member, individually, shall have any ownership of such
property.



Section 11.2.Applicable Law.  This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Delaware applied without regard to principles of conflicts
of law.



Section 11.3.Binding Agreement.  This Agreement shall be binding upon the
parties hereto, and their respective permitted successors and assigns.



Section 11.4.Waiver of Partition.  Each of the parties hereto irrevocably waives
during the term of the Company any right that it may have to maintain any action
for partition with respect to any property of the Company.



Section 11.5.Counterparts and Effectiveness.  This Agreement may be executed in
several counterparts, which shall be treated as originals for all purposes, and
all so executed shall constitute one Agreement, binding on all of the parties
hereto, notwithstanding that all the parties are not signatory to the original
or the same counterpart.  Any such counterpart shall be admissible into evidence
as an original hereof against the Person who executed it.  The execution and
delivery of this Agreement by electronic means (including facsimile and
electronic mail) shall be sufficient for all purposes and shall be binding upon
any Person who so executes.



Section 11.6.Publicity.  Without the approval of all other Members, no Member
shall, at any time during the term of the Company and thereafter, whether or not
at the time a Member of the Company, (A) issue any press release or
advertisement or take any similar action concerning the Company’s business or
affairs which refers to the other Members, (B) publicize detailed financial
information concerning the Company which refers to the other Members, or (C)
disclose the Company’s affairs or the terms and provisions of this Agreement or
any other agreement to which the Company or an Affiliate is a party.
 Notwithstanding the foregoing, the Members may each disclose such information
(1) to their respective Affiliates, and to the respective employees, advisors,
agents and consultants of the Members and their respective

42

--------------------------------------------------------------------------------

Affiliates, (2) to actual or prospective lenders to, or actual or prospective
investors in, a Member or any Affiliate of a Member, (3) to actual or
prospective purchasers (direct or indirect) of such Member’s Interest, and (4)
as may be required by law (including regulatory compliance) or to enforce their
rights hereunder, provided, that in each case described in clauses (1), (2) and
(3), such Persons have agreed to abide by the terms of this Section 11.6 or have
otherwise entered into a contract with restrictions on disclosure substantially
the same (and not less than one year in duration) as the terms of this Section
11.6 (or in the case of advisors, agents and consultants, are otherwise bound by
professional or legal obligations of confidentiality).  Notwithstanding anything
to the contrary, the Members may disclose the tax treatment and tax structure of
the transaction unless required to be kept confidential to the extent necessary
to comply with any applicable securities laws.  The preceding sentence is
intended to cause the transaction not to be treated as having been offered under
conditions of confidentiality for purposes of Treasury Regulation Sections
1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor provision) of the
Regulations and shall be construed in a manner consistent with such purpose.
 Further notwithstanding the foregoing, a Member who issues any press release or
advertisement or takes any similar action concerning the Company shall refer to
the other Members in such release if so requested by said other Members.



Section 11.7.Entire Agreement.  This Agreement (and all Schedules and Exhibits
hereto) contains the entire understanding among the parties hereto and
supersedes all prior written or oral agreements among them respecting the within
subject matter, unless otherwise provided herein.  There are no representations,
agreements, arrangements or understandings, oral or written, among the Members
hereto relating to the subject matter of this Agreement which are not fully
expressed herein and in said Exhibits.



[signatures appear on following page]





43

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.



[[







[AFFILIATE OF FUNDAMENTAL ADVISORS, LP]









By:

[Affiliate of Fundamental Advisors, LP], its Managing Member











By:

[Affiliate of Fundamental Advisors, LP], its Managing Member











By:

/s/Laurence Gottlieb





Name:

Laurence Gottlieb





Title:

Managing Member

















RENEWABLE ENERGY LENDING, LLC









By:

Renewable Developer Holdings, LLC











By:

/s/Joshua Peck





Name:

Joshua Peck





Title:

Vice President





Solely for purposes of Section 1.1 hereof and Article XI hereof:



[AFFILIATE OF FUNDAMENTAL ADVISORS, LP]









By:

[Affiliate of Fundamental Advisors, LP], its general partner









By:

/s/Laurence Gottlieb



Name:

Laurence L. Gottlieb



Title:

Chief Executive Officer

















[AFFILIATE OF FUNDAMENTAL ADVISORS, LP]









By:

[Affiliate of Fundamental Advisors, LP], its general partner









By:

/s/Laurence L. Gottlieb



Name:

Laurence L. Gottlieb



Title:

Chief Executive Officer



A-1

--------------------------------------------------------------------------------

Solely for purposes of Sections 1.1, 7.1(G)(iv) and 7.6 hereof and Article XI
hereof:



MMA ENERGY CAPITAL, LLC









By:

/s/Gary A. Mentesana



Name:

Gary A. Mentesana



Title:

Executive Vice President



A-2

--------------------------------------------------------------------------------